10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &

NOTT

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 1 of 82

SPINELLI, DONALD & NOTT

A Professional Corporation

ROSS R. NOTT (State Bar No. 172235)
601 University Avenue, Suite 225
Sacramento, CA 95825

Telephone: (916) 448-7888

Facsimile: (916) 448-6888

Attorneys for Defendants

BERKELEY UNIFIED SCHOOL DISTRICT,
TONIA COLEMAN, JASDEEP MALHI, DR. BRENT STEPHENS

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

JANE DOE, Case No.
Plaintiffs, DEFENDANTS’ NOTICE OF REMOVAL
VS. OF ACTION UNDER 28 U.S.C. § 1441(a)

BERKELEY UNIFIED SCHOOL (FEDERAL QUESTION)

DISTRICT, TONIA COLEMAN, JASDEEP
MALHI, BRENT STEPHENS, and DOES 1-
50,

Defendants.

 

 

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendants Berkeley Unified School District, Tonia
Coleman, Jasdeep Malhi and Dr. Brent Stephens hereby remove to this Court the state court action
described below.

1. On January 31, 2020, an action was commenced in the Superior Court of the State of
California in and for the County of Alameda , entitled Jane Doe, Plaintiff vs. Berkeley Unified
School District, Tonia Coleman and Jasdeep Mathi, and DOES 1-50, Defendants as case number
RG20052743, a true and correct copy of which is attached hereto as Exhibit “A”.

2. On March 3, 2020, Defendants Berkeley Unified School District, Tonia Coleman
and Jasdeep Malhi filed their Answer in the state court action, a true and correct copy of which is

attached hereto as Exhibit “B”. By way of that Answer, Defendants demanded a jury trial.

DEFENDANTS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) (FEDERAL QUESTION)

1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &

NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 2 of 82

3. On November 12, 2020, pursuant to noticed motion, the state court issued an order
allowing Plaintiff to file a First Amended Complaint in the state court action. The motion was
supported or opposed by the following filings with the state court, true and correct copies are
attached here as indicated:

Exhibit “C”’ Plaintiff Jane Doe’s Notice of Motion and Motion for Leave to File Amended
Complaint;

Exhibit “D” Defendants’ Opposition to Motion for Leave to File First Amended Complaint;

Exhibit “E” Plaintiff Jane Doe’s Reply to Defendants’ Opposition to Motion for Leave to
File First Amended Complaint; and,

Exhibit “F’” Order — Motion to Amend Complaint Granted dated November 12, 2020, which
was served by mail on November 13, 2020.

4, On November 17, 2020, Plaintiff filed and served her First Amended Complaint in
the state court, a true and correct copy of which is attached hereto as Exhibit “G”. The first date
upon which Defendants received a copy of the said First Amended Complaint was November 17,
2020, when defense counsel was emailed a copy of the pleading with an indication from Plaintiffs
counsel’s office that it was being filed that same day.

5. This action is a civil action of which this Court has original jurisdiction under 28
U.S.C. §1331, and is one which may be removed to this Court by defendant(s) pursuant to the
provisions of 28 U.S.C. §1441(a) in that it arises under statute, constitutional provision, or other
basis of federal question jurisdiction as the pleading asserts a right of recovery under federal statute
to wit Title IX/20 U.S.C.A. §1681 as alleged in 924-25, 41, 49 and 67 of the First Amended
Complaint. Venue is proper in this court as the occurrences complained of occurred in Berkeley,
California.

H/T
H/T
if]
lf]
lif

DEFENDANTS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) (FEDERAL QUESTION)

2

 
Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 3 of 82

1 6. All other defendants who have been served with Summons and complaint have

2 | joined in this Notice of Removal.

3 | DATED: December 14, 2020 SPINELLI, DONALD & NOTT

4 By: __/s/ROSS R. NOTT
5 ROSS R. NOTT
Attorneys for Defendants
6 BERKELEY UNIFIED SCHOOL
DISTRICT, TONIA COLEMAN.
7 JASDEEP MALHI and DR. BRENT
STEPHENS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

28

SPINELLI, DONALD &
NOTT DEFENDANTS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a} (FEDERAL QUESTION)

3

 
Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 4 of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

a EXHIBIT A

28

SPINELLI, DONALD &
NOTT

 

 
GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

ATTORNEYS AT LAW
A Professional Corporation
P.O. Box 2079, Oakland, CA 94604-2079

oO Oo TN DBD A BR WwW BDH pes

MY Nw NM NY NM ND w
coos AY FY NHN fF SF Ce WRASSE Ss

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 5 of 82

a

7

Jayme L. Walker, Esq. (SBN. 273159)
|GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

1999 Harrison Street, Suite 1600 ENDORSED

lOakland, CA 94612 ALAMEDA COUNTY

Phone: (510) 832-5411 . “
an sand 21 2028

Fax: (510) 832-1918

Email: jwalker@giccb.com OLERK OF THE SUPE Ba
By s .
Deputy

SUPERIOR COURT OF THE STATE OF CALIFORNIA

COUNTY OF ALAMEDA
JANE DOE, caseNo, RE20052743
Plaintiff, COMPLAINT FOR DAMAGES
vs. JURY TRIAL DEMANDED

BERKELEY UNIFIED SCHOOL DISTRICT;
TONIA COLEMAN; JASDEEP MALHI; and
Does 1-50,

Defendants,

 

 

 

COMPLAINT , l CASE No.

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oaldand, CA 94612

0 co I DH A FB WwW LF =

YM MH NY wy YY Ww wD &
oo 4 AH PF OH | SO eBAUAAaaAk GOH xs

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 6 of 82

te

Jane Doe complains and alleges as follows:

I. JURISDICTION AND VENUE

1. The Court has personal jurisdiction over the defendants because they are
residents of and/or public entities in the State of California.

2. Pursuant to Code of Civil Procedure section 395(a), venue in the County
of Alameda is proper because that is the “county where the defendants or some of them
reside at the commencement of the action.”

3, Pursuant to California Government Code section 905(m), Plaintiff Jane Doe
was not required to exhaust administrative remedies because her claims are brought under
California Code of Civil Procedure section 340.] for the recovery of damages suffered as a

result of childhood sexual abuse.
I. PARTIES

4, Plaintiff Jane Doe (“Plaintiff”) was a student at Berkeley High School in
the Berkeley Unified School District in Berkeley, California. Defendants, and each of
them, are aware of the true first name and last name of Plaintiff.

5. Defendant Berkeley Unified School District (hereinafter “BUSD’) was a
public entity duly organized and existing under and by virtue of the laws of the State of
California at all times material to this complaint. Defendant BUSD administers and
operates Berkeley High School in the County of Alameda, State of California.

6. Defendant Tonia Coleman was an employee of Defendant BUSD and
assistant principal of Berkeley High School in the County of Alameda, State of
California and was acting in the course and scope of her employment at all times
material to this complaint.

7, Defendant Jasdeep Malhi was an employee of Defendant BUSD and a
counselor at Berkeley High School in the County of Alameda, State of California and
was acting in the course and scope of her employment at all times material to this
complaint.

8, Plaintiff is ignorant of the true names and capacities of the defendants

 

 

(COMPLAINT 2 CASE No.

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oOo 8c SO DN th BR OUw®! UNE

mw mw MW YR wH wD WB =
or A WF YwNSH fF FC GCe A ABE DS SB

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 7 of 82

sued herein as Does 1-50, inclusive, and therefore sues these defendants by such
fictitious names and capacities. Plaintiff is informed and believes, and on that basis
alleges, that each defendant sued under such fictitious names is in some manner
responsible for the occurrences herein alleged, and that Plaintiff's injuries as herein
alleged were proximately caused by the conduct of such defendants,

DI. FACTUAL SUMMARY

9. Jane Doe was a student at Berkeley High School when she was sexually
assaulted by another student during school hours in an unlocked classroom.

10. On May 3, 2019, a male student pulled Jane Doe into a classroom that is
normally locked. The male student forced his hands up Jane’s Doe’s dress and groped
her buttocks and vagina. Jane Doe tried to push him away, but he was too strong. He
then picked her up, threw her onto a desk, spread her legs and forced himself on her,
while groping her breasts, buttocks and vagina. Jane Doe repeatedly said no and asked
him to stop, until she was able to push him away and flee the classroom.

11. Onor around May 8, 2019, Jane Doe reported the assault to Defendant
Jasdeep Malhi, a counselor at Berkeley High School. Defendant Malhi told Jane Doe
that her assailant had assaulted 6-10 other girls at Berkeley High School. Defendant
Malhi was a mandatory reporter, yet she did not report the assault to Child Protective
Services (CPS) or the police.

12. The following day, Defendant Malhi informed Defendant Tonia Coleman,
assistant principal, of the sexual assault on Jane Doe. Ms. Coleman failed to promptly
notify Jane Doe’s parents that she was a victim of assault and failed to implement any
kind of safety plan to ensure that Jane Doe felt safe at school and was able to learn in an
environment free of sexual harassment.

13. Defendant Malhi and Defendant Coleman were aware that the male
student that assaulted Jane Doe had assaulted numerous other students at the school, yet
nothing was done to adequately supervise this student and ensure that he was not a

danger to Jane Doe and others.

 

 

COMPLAINT 3 CASE No.

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW
A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

0 Oo WI A HW &® we wD Ye

nb NY N Nt nN
eo uma hd F DER PF SVUC SB RGAEBR rE

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 8 of 82

14, Defendants were also aware that the classroom in which Plaintiff was
assaulted was unsupervised, secluded and was used by students to engage in illicit
activities, including sexual behavior, yet Defendants failed to take steps to secure the
classroom or adequately supervise students in the vicinity of the classroom.

15. Defendants failed to take steps to adequately ensure the safety of Jane
Doe following the sexual assault, and the student that assaulted her was allowed to

further victimize and sexually harass her at school.

16. Jane Doe does not feel safe at school and her access to a public education
free from sexual harassment has been, and continues to be, denied. She has suffered, and
continues to suffer, from severe emotional distress as a result of the sexual assault, She
has crying spells, episodes of depression and anger, anxiety about attending school and
seeing her assailant, and trouble focusing in class.

FIRST CAUSE OF ACTION

Negligence
(Plaintiff against all Defendants)

17, __ Plaintiff incorporates by reference and realleges each and every allegation
set forth above, as though fully set forth herein.

18. At all times mentioned herein, Defendant BUSD operated, managed,
supervised, oversaw, and/or otherwise controlled Berkeley High School including the
hiring, training supervision, and retention of employees who were responsible for the
supervision and safety of students in their custody.

19, Pursuant to California Government Code section 815.2, Defendant BUSD
is liable for injuries proximately caused by the acts and omissions of its employees,
including, but not limited to, Defendant Malhi and Defendant Coleman, where the acts or
omissions are within the scope of employment and give rise to a cause of action against
the employees.

20. _— At all tires mentioned herein, Defendants Malhi and Coleman acted
within the course and scope of their employment with Defendant BUSD.

21. Defendants Malhi and Coleman had a duty to provide for the safety and

 

 

COMPLAINT 4 CASE No.

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW
A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

eo 6 SY DN A BR WwW fw we

~ NY N YH ww Bw
ew ann OS S FSeUIREE EDS SE

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 9 of 82

supervision of students, including Jane Doe, while in their custody.

22. Defendants Malhi and Coleman failed to exercise reasonable diligence to
provide for the safety of Plaintiff while she was in their custody.

23. Defendant Malhi and Coleman knew or should have known that the student
that assaulted Plaintiff had sexually assaulted numerous other girls, yet they failed to take
steps to ensure the safety of female students, including Jane Doe.

24. Defendants negligently failed to guard, maintain, inspect and supervise and
manage the school premises by failing to supervise the building where Plaintiff was
sexually assaulted and failing to,lock the classroom they knew or should have known was
used by students to engage in dangerous activities.

25. The negligence of Defendants Malhi and Coleman was a direct and
proximate cause of the damages suffered by Plaintiff due to being sexually assaulted and
harassed by another student. As a direct and proximate result of the negligence of
Defendants, Plaintiff has sustained and continues to sustain physical injuries, pain and
suffering, extreme and severe mental anguish, and emotional distress. Plaintiff has also
incurred and will continue to incur medical expenses for treatment and for incidental
medical expenses. Plaintiff is thereby entitled to general and compensatory damages in
amounts to be proven at trial.

26. The acts, omissions, and negligence of Defendants Malhi and Coleman
were substantial factors in causing Plaintiff's injuries and the resulting harm to Plaintiff,
and the direct and proximate cause of the injuries and damages sustained by Plaintiff.

27.  Atall times relevant hereto, defendants Does 1 through 50, inclusive, and
each of them, were somehow responsible for the injuries and damages sustained by
Plaintiff, as alleged herein. Plaintiff is informed and believes, and thereon alleges that each
of said defendants, is negligently or otherwise responsible in some manner for the events
and happenings herein referred to and those defendants negligently acted or failed to act.
Their negligence and/or failure to act legally caused the injuries and damages hereinafter set

forth.

 

 

COMPLAINT 5 CASE No.

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oO Oo SY DN HW BR WD BR we

Yn NN NO NM BD OW ones
eu anne &©H = FS 5SeUR BEER AB

 

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 10 of 82

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against the defendants as follows:

A. For injunctive relief and al] orders necessary to ensure that the defendants
establish and enforce policies and procedures protecting their students from sexual
harassment and abuse;

B. For compensatory damages, including medical bills, and other special and
general damages according to proof but in excess of the jurisdictional threshold of this
court;

C, For mental and emotional distress damages;

D. For an award of interest, including prejudgment interest, at the legal rate:

E. For reasonable attorneys’ fees pursuant to Code of Civil Procedure
section 1021.5 and all other applicable statutes;

G. For costs of suit incurred herein; and,

H. For such other and further relief as the court deems just and proper.

DATE: January 31, 2020 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

    

JANE DOE

 

COMPLAINT 6 Case No.

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW
A Professional Corporatian
1999 Harrison St., Suite 1600, Oakland, CA 94612

bo

ce la

a

So «Se ws Om

10
|

—
tae

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 11 of 82

DEMAND FOR TRIAL BY JURY
Plaintiff hereby.demands-a trial by jury.

DATE: January 31, 2020 GWILLIAM, IVARY, CHIOSSO, CAVALLL& BREWER

  

mney for Plaintiff
JANE DOE

 

 

COMPLAINT 7 CASE Ne,

 

 

 

 
Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 12 of 82

SD A Bf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

” EXHIBIT B

28

SPINELLI, DONALD &
NOTT

 

 
oO fo SY AO Re Be BW LD Oe

be NM Be HM WB NM HB DM BD Se oe
ow Aw ££ SB SO = 5S Fb ® WA BE BDH SS

SPHVELL, DOWALD &

Case 3:20-cv-08842-AGT Document 1

SPINELLI, DONALD & NOTT
A Professional Corporation
ROSS R. NOTT, SBN: 172235
601 University Avenue, Suite 225
Sacramento, CA 95825
Telephone: (916) 448-7888
Facsimile: (916) 448-6883

Attomeys for Defendants
BERKELEY UNIFIED SCHOOL DISTRICT,
TONIA COLEMAN and JASDEEP MALHI

Filed 12/14/20 Page 13 of 82

ENDORSED
FILED
ALAMEDA COUNT?

WAR g ~ 2620
DE SUPERIOR COURT

CLERK OFT
- roy ee \ & ane ee a

Laney

IN THE SUPERIOR COURT OF CALIFORNIA
IN AND FOR THE COUNTY OF ALAMEDA

JANE DOE,

Plaintiffs,
vs.

BERKELEY UNIFIED SCHOOL
DISTRICT, TONIA COLEMAN, JASDEEP

MALHI, and DOES 1-50,
Defendant.

 

 

 

Case No.: RG20052743

DEFENDANTS’ ANSWER TO
COMPLAINT; JURY TRIAL DEMAND
[FEES EXEMPT PURSUANT TO
GOVERNMENT CODE §6103]

Complaint Filed: January 31, 2020

COMES NOW, defendants, BERKELEY UNIFIED SCHOOL DISTRICT, TONIA

COLEMAN and JASDEEP MALHI, and answering the Complaint of Plaintiff on file herein, admit,

deny, and allege as follows:

L

GENERAL DENIAL

Under the provisions of section 431.30 of the California Code of Civil Procedure,
Defendants deny generally and specifically, each and all and every, allegation contained in
Plaintiff's Complaint on file herein, and in each and every cause of action therein contained, and

further denies that Plaintiff was damaged in any sum or sums at all, as alleged in said Complaint or

otherwise.

DEFENDANTS’ ANSWER TO COMPLAINT; JURY TRIAL DEMAND

1

 

 
oy

oO Oo SF DR A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &

NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 14 of 82

II.
AFFIRMATIVE DEFENSES

As and for separate and affirmative defenses, Defendants allege as follows:

FIRST AFFIRMATIVE DEFENSE
Failure to State Cause of Action
That said Complaint does not state facts sufficient to constitute a cause of action against
these answering Defendants.
SECOND AFFIRMATIVE DEFENSE
No Liability for Acts of Others
That these answering Defendants allege that, without admitting any allegation of the
Complaint, some of the acts, actions and activities, as alleged, were committed, if at all, by
independent, non-affiliated persons who were not acting on behalf of, or within the course and
scope of any relationship with these answering Defendants during the time referred to in the
Complaint.
THIRD AFFIRMATIVE DEFENSE
Contributory Fault of Third Parties
That these answering Defendants allege that the damages alleged in the Complaint were
directly and legally caused by the fault of others. Therefore, damages, purportedly sustained by the
plaintiffs or awarded to the plaintiffs, if any, should be apportioned and reduced, in whole or in part,
according to the respective and comparative fault of all parties, persons and entities, or their agents,
servants, employees and representatives who contributed to or caused the incident alleged in the
complaint.
FOURTH AFFIRMATIVE DEFENSE
Third-Party Conduct Superseding Cause
These answering Defendants allege that they are not responsible for plaintiffs’ harm
because of the superseding misconduct of one or more of the other defendants, as well as unnamed

third-party actors.

DEFENDANTS’ ANSWER TO COMPLAINT; JURY TRIAL DEMAND
9

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &
NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 15 of 82

FIFTH AFFIRMATIVE DEFENSE
Intentional Tort/Criminal Act as Superseding Cause
These answering Defendants assert that they are not responsible for plaintiffs’ harm, if any,
because of the superseding criminal/intentional conduct of other named defendants or unnamed
actors.
SIXTH AFFIRMATIVE DEFENSE
Primary/Secondary Conduct
These answering Defendants allege that the conduct of other parties, persons and entities
would be primary, direct and active, while these answering Defendants would be secondary,
indirect and passive.
SEVENTH AFFIRMATIVE DEFENSE
Government Code Bars Plaintiffs’ Cause of Action
These answering Defendants allege that plaintiffs’ Complaint, and each purported cause of
action therein, is barred by the provisions of California Government Code, to include, but not
limited to, Sections 815, 815.2, 815.6, 820.2, and 820.8
EIGHTH AFFIRMATIVE DEFENSE
Government Code Immunity
These answering Defendants allege the immunities and defenses available as provided by
the Government Code.
NINTH AFFIRMATIVE DEFENSE
Allegations Outside of Government Claim
These answering Defendants allege that plaintiffs’ Complaint is fatally defective to the
extent that it attempts to state claims and/or facts not fairly reflected in a timely-filed Government
Claim.
TENTH AFFIRMATIVE DEFENSE
Non-compliance with Government Claims Act

These answering Defendants allege plaintiffs’ Complaint is barred to the extent that it is

 

not substantially identical with the scope of claims presented to the District pursuant to the

DEFENDANTS’ ANSWER TO COMPLAINT; JURY TRIAL DEMAND
3
oe)

Oo CO J BW Wn

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

SPINELLI, DONALD &
NOTT

 

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 16 of 82

California Tort Claims Act.
ELEVENTH AFFIRMATIVE DEFENSE
Failure to Exhaust Administrative Remedies
These answering Defendants allege the plaintiffs have failed to exhaust all appropriate
administrative remedies.
TWELFTH AFFIRMATIVE DEFENSE
Failure to File Government Claim
These answering Defendants allege that to the extent that plaintiff makes allegations or
claims which are not the subject of a timely-filed Governmental Tort Claim, the Court lacks
jurisdiction with respect to any such allegations or claims.
THIRTEENTH AFFIRMATIVE DEFENSE
No Liability for Common Law Claims
These answering Defendants allege that, to the extent the Complaint alleges that this
answering defendant is liable to plaintiffs based upon a theory of common law, these answering
Defendant are immune from that claim pursuant to Government Code Section 815.
FOURTEENTH AFFIRMATIVE DEFENSE
California Education Code
These answering Defendants allege those immunities and/or defenses available to them
pursuant to the provisions of the California Education Code including, but not limited to sections
48911, 48912-48918, all of which are applicable to Defendants through Government Code §820.2.
FIFTEENTH AFFIRMATIVE DEFENSE
Medical Expenses Reduction -- Government Code §985
These answering Defendants allege a right to a reduction in any judgment for medical
expenses pursuant to Government Code § 985.
SIXTEENTH AFFIRMATIVE DEFENSE
Fails to State a Cause of Action -- Government Code §911.2

These answering Defendants allege that if, and to the extent that, the allegations of the

 

Complaint attempt to enlarge upon the facts and contentions set forth in the claim, if any there were,

DEFENDANTS’ ANSWER TO COMPLAINT; JURY TRIAL DEMAND
4
oO ws BR ao to

oO © ~]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &
NOTT

 

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 17 of 82

filed by the plaintiffs, said Complaint fails to state a cause of action and violates Government Code
section 911.2.
SEVENTEENTH AFFIRMATIVE DEFENSE
California Government Code §820.6
These answering Defendants allege that they are immune from liability pursuant to the
provisions of California Government Code Section §820.6.
EIGTEENTH AFFIRMATIVE DEFENSE
Immunity
These answering Defendants allege that, without admitting any allegation of the Complaint, these
answering Defendants are immune from liability for the conduct alleged in plaintiffs” Complaint.
NINETEENTH AFFIRMATIVE DEFENSE
No Vicarious Liability
These answering Defendants allege that they are not vicariously liable as a matter of law
for the actions of co-defendants not employed by them.
TWENTIETH AFFIRMATIVE DEFENSE
California Government Code §845
These answering Defendants allege that they are immune from liability pursuant to the
provisions of California Government Code Section §845.
TWENTY-FIRST AFFIRMATIVE DEFENSE
Catch-All
These answering Defendants allege, upon information and belief, that they cannot fully
anticipate all affirmative defenses which may be applicable to this action based on the allegations
used in the Complaint. Accordingly, this answering defendant expressly reserves the right to assert
such additional defenses to the extent that such defenses may become applicable.
Mf
Mf
Hf

 

DEFENDANTS’ ANSWER TO COMPLAINT; JURY TRIAL DEMAND
5
BR Ww bv

oO CO Ss DH WS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &
NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 18 of 82

WHEREFORE, Defendants pray that Plaintiffs take nothing by reason of the Complaint on

file herein; for costs of suit incurred herein, and for such other and further relief as the court deems

just and proper.

 

Dated: March 3, 2020 SPIN DONALD & NOTT
By: —
ROSS R. NOTT
Attorneys for DEFENDANTS
BERKLEY UNIFIED SCHOOL

DISTRICT, TONIA COLEMAN and
JASDEEP MALHI

 

DEFENDANTS’ ANSWER TO COMPLAINT; JURY TRIAL DEMAND

6
& W bw

o Oo ~IT DR WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &

NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 19 of 82

DEMAND FOR JURY TRIAL

Defendants hereby demand and preserve their right to a jury trial.

Dated: March 3, 2020

 

 

ROSS R. NOTT

Attomeys for DEFENDANTS
BERKLEY UNIFIED SCHOOL
DISTRICT, TONIA COLEMAN and
JASDEEP MALHI

DEFENDANTS’ ANSWER TO COMPLAINT; JURY TRIAL DEMAND
7

 
DR WwW FB WY Bb

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &

NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 20 of 82

PROOF OF SERVICE
COURT: Superior Court of California, County of Alameda
CASE NO.: RG20052743
CASE NAME: Jane Doe v. Berkeley Unified School District, et al.

I am a citizen of the United States, employed in the County of Sacramento, State of
California. My business address is 601 University Avenue, Suite 225, Sacramento, CA 95825. I
am over the age of 18 and not a party to the above-entitled action.

I am readily familiar with Spinelli, Donald & Nott’s practice for collection and processing
of correspondence for mailing with the United States Postal Service. Pursuant to said practice, each
document is placed in an envelope, the envelope is sealed, the appropriate postage is placed thereon
and the sealed envelope is placed in the office mail receptacle. Each day’s mail is collected and
deposited in a U.S. mailbox at or before the close of each day’s business. (Code Civ. Proc., §
1013a(3) or Fed.R.Civ.P.5(a) and 4.1.)

On March 3, 2020, I caused the within: Defendants’ Answer to Complaint; Demand for
Jury Trial to be served via

MAIL--

Placed in the United States Mail at Sacramento, California in an envelope with postage

thereon fully prepaid addressed as follows:

 

Jayme L. Walker, Esq.

Gwilliam, Ivary, Chiosso, Cavalli & Brewer
1999 Harrison Street, Suite 1600 Attorneys for Plaintiff
Oakland, CA 94612
Telephone: (510) 832-5411
Facsimile: (510) 832-1918

 

 

 

| jwalker@giccb.com

{_| BY ELECTRONIC SERVICE--
I caused such document to be electronically served by filing said document electronically in
accordance with rules of electronically filing documents. See Local Rule 5-135(a); Fed. R.

Civ. P, 5(b)(2)(D).

[.] FAX AND MAIL—
I personally sent to the addressee’s telecopier number indicated below a true copy of the
above-described document(s) before 5:00 p.m. I verified transmission without error by a
transmission report issued by the facsimile machine upon which said transmission was made
immediately following the transmission. Thereafter, I placed a true copy in a sealed
envelope with the first class postage affixed and mailed as follows:

[_] PERSONAL SERVICE--
By causing delivery by hand to the addressee addressed as follows:

[ _] FEDERAL EXPRESS--
By causing delivery by Federal Express of the document(s) listed above to the person(s) at

the address(es) set forth below:

  

I declare under penalty of perjury under the | ws of the State of California that the foregoing

 

is true and correct. Executed on March 3, 2020, at Sa¢r ento, alpina.
AULD 1 GA ——
Shelley L.iGrajeda

 
Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 21 of 82

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

7 EXHIBIT C

28

SPINELLI, DONALD &
NOTT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW
A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

A Fe WY bt

So sD DN

SO

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 22 of 82

JAYME L. WALKER, ESQ. (SBN. 273159)
GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

1999 Harrison St., Suite 1600,
Oakland, CA 94612
Phone: (510) 832-5411
Fax: (510) 832-1918
Email: jwalker@giccb.com
Attomey for Plaintiff
JANE DOE
SUPERIOR COURT OF CALIFORNIA
COUNTY OF ALAMEDA

JANE DOE, Case No.: RG20052743

Plaintiff,

[ASSIGNED FOR ALL PURPOSES TO

vs: JUDGE JULIA SPAIN, DEPT. 520]
BERKELEY UNIFIED SCHOOL

DISTRICT; TONIA COLEMAN; JASDEEP| PLAINTIFF JANE DOE’S NOTICE OF

MALHI; and Does 1-50, MOTION AND MOTION FOR LEAVE TO
FILE AMENDED COMPLAINT
Defendants. )
i
Date: November 12, 2020°
Time: 2:00 p.m.
Dept.: 520

Reservation Number: R-2211070

Action Filed: January 31, 2020
Trial Date: January 14, 2022

 

 

 

PLAINTIFF'S NX OF MTN, & MTN. FOR LEAVE I CASE No. RG20052743

TO AMEND COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

co CO NSN DR we BP WD NH =

ye Ne VY NYY NY KH VY NY BOSE Se
ea Dw FBS F&F SF Se ARAB DHE S

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 23 of 82

NOTICE OF MOTION AND MOTION FOR LEAVE TO AMEND

TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that on November 12, 2020, at 2:00 p.m. or as soon thereafter
las the matter may be heard via BlueJeans in Department 520 of the above-entitled court, located
at 24405 Amador Street, Hayward, CA 94544, plaintiff Jane Doe will move the Court for an
order granting leave to amend the Complaint for Damages, filed on January 31, 2020, to (1) add
Brent Stephens as a named defendant; (2) add additional factual information; (3) minor revisions
to the allegations; and (4) add causes of action for negligent supervision and/or training, violation
lof California Civil Code section 51, et seq., discrimination in violation of California Education
Code section 220, ef seg., discrimination in violation of California Government Code

section 815.6, and violation of California Government Code section 11135.

This motion is made pursuant to Code of Civil Procedure section 473(a)(1), which
permits amendments in furtherance of justice, and Code of Civil Procedure section 576, which
grants the Court authority to amend a pleading at any time before or after the commencement of
trial.

This motion is further based upon California Rules of Court, Rule 3.1324; this Notice; the
attached Memorandum of Points and Authorities; the Declaration of Jayme L. Walker, filed
herewith; the records and files in this action; and upon such further evidence and argument as
may be presented prior to or at the time of hearing on the motion.

if

Hf

If

I

H

H

I

i

if

 

PLAINTIFF’S NX OF MTN. & MTN. FOR LEAVE 2 CASE No. RG20052743
TO AMEND COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW
A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

Oo Oo NHN DBD wD FSF WD YH

No i) Ww tN bo bo bo bo i" — — — jot es ~

tw
oOo

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 24 of 82

Dept. 520 requires advance notice of intent to contest a tentative ruling (TR) in all
law and motion matters. Your TR can be read on the internet at
iwww.alameda.courts.ca.gov/domainweb, calendar information for Dept. 520, or can be
heard by calling (866) 223-2244. The TR will automatically become the final order of the
Court unless a party notifies the department and all parties by no later than 4:00 p.m. on the
court day before the hearing: (1) notifies the Court by e-mail at
Dept520@alameda.courts.ca.gov and includes what specially they are contesting in the
tentative ruling, AND (2) notifies all opposing counsel or unrepresented parties by
telephone or in person that the party intends to appear to contest the TR. A party failing to
give proper advance notice will not be allowed to contest the tentative ruling on the
scheduled hearing date. You must include all parties in your email to the Court contesting

the matter!!!

GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ble,
Jayme. Walker

Attomey for Plaintiff
JANE DOE

DATE: October 13, 2020

 

 

PLAINTIFF'S NX OF MTN, & MTN. FOR LEAVE 3 CASE No. RG20052743
TO AMEND COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW
A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

bm Ww

SO © AT DX

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 25 of 82

 

 

TABLE OF CONTENTS
Page
I. INTRODUCTIION ..gccccccgeeseeeeocagpicessciipiecngiessceeruenanorausGibiipeesibssseacasfaearauggiosesgescasscipensataenses 6
I. STATEMENT OF FACTS 00... cecscssscssesesencescsesseccaececenssseseessvaesaevessesonenssspacsesscasecseraraneaes 7
WIT. = ARGUMENT uo. eeccssesensseeseececeeesesseecoessesnssecsseassecsesssesccevevecaessseasacieaeessceaseseasersraneneas 8
A. There Is a Strong Policy in Favor of Liberal Allowance of
PRECINCT saa ssssscvceatevacacananvnsecanmansnsttarateseersnenenesnesnsrnad Simms iindnabenees Aaa Ciaicns eieanDuCasens 8
B. Plaintiff's Motion for Leave to Amend Should Be Granted ...........c:cccceseseseesseeeees 8
TV. =—§ CONCLUSION 2. eeceeseeeecseeesecsessssseacnesevacceesaeaesucassssceceetsesecaensnenasaseesueeneesseeneseeseneees 10
PLAINTIFE’S NX OF MTN. & MTN. FOR LEAVE 4 Cast No. RG20052743
TO AMEND COMPLAINT

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

B&B WwW NO

oOo fo NN NH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 26 of 82

 

TABLE OF AUTHORITIES
Page(s)
Cases
Berman v. Bromberg (1997) 56 Cal. App.4th 936.0... :ccscccessesessessesssnecnseeereesersssseersesnsereens veveeeees 8
Dallman Supply Co. v. Sweet (1948) 86 Cal .App.2d 78.......cscccsscscssessseessesesesorsnseersesesevseeeneonenseeeees 9
Douglas v. Superior Court (1989) 215 Cal App.3d 155... eeeceneeeeeeees Eh ass nfbinjien+ceaesrotnentscenes 10
Howard v. County of San Diego (2010) 184 Cal. App.4th 1422. icccecssecsssserseeessateresseeseseen 10
Kittredge Sports Co. v. Superior Court (1989) 213 Cal. App.3d 1045 oes eceesssssereerscnrsesreeseeeaseres 8
Sullivan y. City of Sacramento (1987) 190 Cal. App.3d 1070.0... ..ccesceccccsessssneeneecsecseaaeetranesseaseas 8
Statutes

Code Civ. Proc., § 340.1 ee ccccccssesssssessesenesssteessetaecetteccetsessesateeesceeeessnesnesaesrecsetersanerssensontensenenases 7
Code Civ. Proc., § 379(a)(1) 0... sesscssccnsecceccsssenscescsnsensnesecssersssecsenassaaeresedsuceessesaeontensesteonscesseneansees 9
Code Civ. Proc., § 47 1.5(a) cee ceccscssesereesecesesscnecsecsassesaceaetaesnsseracseteseaetertassahenssdesesnseaaaesanesasenses 10
Code Civ, Proc., § 473(a)(1) ve. eeccscscsccssecerseecsenseseeseesessenseesestesesecesnscnseatecsetacaeteaneetecceseeseseetas 2, 6, 8
Code Civ. Proc., § 576... ccesssscestsccscessesscssesesscsssecsctsecceuscestetereversesecsssvacsesrseasstcaastansenetaresneseneess 2,8
Cal. Gove. Code, § 905(m) 0... csssccscecsssceseetesestecsseceesarsaceeeetecsasesesseetesenenassacesaseseesesaeecesseetageressss 7
Cal. Rules of Court, rule 3.1324 voce cescsscssssreceesessecssccsnaceesessssasssaeesasssscesscenseeseaseanvecevseesenessnsess 2
PLAINTIFF’S NX OF MTN. & MTN. FOR LEAVE 5 Cast No. RG20052743
TO AMEND COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW
A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oO Se SN DBD OHO Se WD LP eS

VM YY NY Ye NY NY YP we
eu AA RB BH = SF Ce QD AaERE BH TS

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 27 of 82

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

This is a case in which a minor high school student was sexually assaulted by another
student in a classroom at her school. After she reported it to administrators at her school,
nothing was done. In fact, her school and her school district knew long before her assault that
her assailant had assaulted six (6) to ten (10) other students, knew that the same classroom was
used for other nefarious purposes by other students, and knew that their responses to sexual
assaults on campus and been inadequate for years. Following the filing of Plaintiff's complaint,
student activists staged a walk out at Berkeley High School due to their anger that yet another
female student had been victimized by a woefully inadequate response from BUSD in response
to a sexual assault. Yet even after the filing of Jane Doe’s complaint, when Jane Doe told
Defendants that her assailant was continuing to harass her, they did nothing. When Jane Doe
told Defendants that her assailant continued to violate the “no contact” order they had put in
place, they did nothing. Eventually, after enduring continued victimization and with no hope of
aid from Defendants, Jane Doe was forced to withdraw from school.

Plaintiff seeks leave to file the First Amended Complaint pursuant to California Code
Civil Procedure section 473(a)(1). No prejudice will result from the proposed amendment,
which is largely for conduct that occurred after the filing of Plaintiffs original complaint.
Plaintiff filed a Government Tort Claim Form with defendant Berkeley Unified School District
(heremafter “BUSD”) on April 8, 2020, alerting BUSD to her intent to file this amended
complaint and the scope and facts of the damages they caused her. Trial in this matter is not set
until January 14, 2022. Only limited written discovery has been conducted, and no depositions
have been taken. Plaintiff reached out to Defendants’ counsel to see if they would stipulate to
amendment of the complaint, but they refused. Accordingly, Plaintiff respectfully requests that
the Court grant her motion for leave to amend.
ff
Hf
if

 

 

IPLAINTIFF’S NX OF MTN. & MTN. FOR LEAVE 6 CASE NO. RG20052743

TO AMEND COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oOo 7S SY DH AR Be BHD Oe

Ny NY VY NY NH NHN VY DY NO BR; ee ue

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 28 of 82

KY. STATEMENT OF FACTS

Plaintiff filed the Complaint for Damages on January 31, 2020, asserting a cause of
action for negligence. Broadly, Plaintiff alleges that, during her tenure as a student at Berkeley
ligh School (hereinafter “BHS”), she was sexually assaulted by another student during school
hours in an unlocked classroom. At the time of Doe’s assault, BUSD was aware that the student
had assaulted six (6) to ten (10) other girls at BHS, and was aware that the classroom in which
she was assaulted was regularly used by students to engage in illicit activities. Yet BUSD had
done nothing to ensure that the assailant was properly supervised so as to ensure the safety of its
students. Following the filing of Plaintiff's original complaint, Plaintiff was further victimized
by her assailant, who was allowed to continue to harass her at school, spread rumors about her,
and taunt her with his friends. When Jane Doe reported this to BUSD, they failed to protect Jane
[Doe or to give her a learning environment free from sexual harassment. (Declaration of Jayme
IL. Walker (“Walker Decl.”), filed herewith, J 2 and Ex. 1 [Complaint for Damages] at f] 9-27.)
Pursuant to California Government Code section 905(m), Jane Doe was not required to
exhaust administrative remedies, because her original claims are brought under California Code
of Civil Procedure section 340.1 for the recovery of damages suffered as a result of childhood
sexual abuse. Jane Doe did file a Government Tort Claim Form with Defendant BUSD on April
8, 2020, notifying BUSD of her intent to file a First Amended Complaint for Damages, and the
scope and facts of the damages Defendants caused her following the filing of her original
complaint. (Walker Decl., 7 3 and Ex. 2 [Government Tort Claim Form].}

The proposed First Amended Complaint for Damages includes the following
amendments: (1) add Brent Stephens as a named defendant; (2) add additional factual
information (primarily paragraphs 4, 18-25, 27-31); (3) minor revisions to the allegations; and
(4) add causes of action for negligent supervision and/or training (paragraphs 47-51), violation of
California Civil Code section 51, ef seg. (paragraphs 52-57), discrimination in violation of
California Education Code section 220, et seq. (paragraphs 58-63), discrimination in violation of
California Government Code section 815.6 (paragraphs 64-68), and violation of California

Government Code section 11135 (paragraphs 69-72). (Walker Decl., | 4 and Ex. 3 [First

 

IPLAINTIFF’S NX OF MTN. & MTN. FOR LEAVE 7 CASE No. RG20052743

TO AMEND COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW
A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 29 of 82

Amended Complaint for Damages].) A redlined version showing all additions and deletions is
attached as Exhibit 4 to the Declaration of Jayme L. Walker, filed herewith, at paragraph 5.
HHH. ARGUMENT

A. There Is a Strong Policy in Favor of Liberal Allowance of Amendments.
Pursuant to Code of Civil Procedure section 576, “[a|ny judge, at any time before or after
commencement of trial, in the furtherance of justice, and upon such terms as may be proper, may

allow the amendment of any pleading[.]” Moreover,

The court may, in furtherance of justice, and on any terms as may be proper, allow

a party to amend any pleading or proceeding by adding or striking out the name of

any party, or by correcting a mistake in the name ofa party, or a mistake in any other

respect; and may, upon like terms, enlarge the time for answer or demurrer. The
court may likewise, in its discretion, after notice to the adverse party, allow, upon
any terms as may be just, an amendment to any pleading or proceeding in other
particulars; and may upon like terms allow an answer to be made after the time
limited by this code.

(Code Civ. Proc., § 473(a)(1).)

“There is a policy of great liberality in permitting amendments to the pleadings at any
stage of the proceeding.” (Berman v. Bromberg (1997) 56 Cal.App.4th 936, 945, quoting
Sullivan v. City of Sacramento (1987) 190 Cal.App.3d 1070, 1081 [internal quotations omitted].).
Accordingly, it is an abuse of discretion for a court to deny leave to amend where the opposing
party was not misled or prejudiced by the amendment. (Berman, supra, 56 Cal.App.4th at 945,
quoting Kittredge Sports Co. y. Superior Court (1989) 213 Cal.App.3d 1045, 1048.)
Furthermore, it is irrelevant that new legal theories are introduced, as long as the proposed
amendment relates to the same general set of facts. (Berman, supra, 56 Cal.App.4th at 945,
quoting Kittredge Sports Co., supra, 213 Cal.App.3d at 1048.)

B. Plaintiff's Motion for Leave to Amend Should Be Granted.
Plaintiff's proposed First Amended Complaint for Damages is necessary and proper
because the additional causes of action and the additional defendant all relate to the same set of
facts, i.e., Plaintiff's sexual assault and the lack of an adequate response to protect her from

further victimization by her assailant after she filed her original complaint. Defendants’ actions

subsequent to Plaintiff's assault had logical and foreseeable consequences, including, inter alia,

 

IPLAINTIFF’S NX OF MTN. & MTN. FOR LEAVE 8 CASE No. RG20052743

TO AMEND COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

SN DB WA S&S WW WK

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 30 of 82

discriminating against her on the basis of sex, denying her equal treatment, and denying her
equal access. (Walker Decl., { 6.)

Pursuant to Code of Civil Procedure section 379(a)(1), “all persons may be joined join in
one action as defendants if there is asserted against them” “[a]ny right to relief jointly, severally,
lor in the alternative, in respect of or arising out of the same transaction, occurrence, or series of
transactions or occurrences and if any question of law or fact common to all these persons will

larise in the action.” California courts have long recognized that this section must be broadly

8 | construed, “permitting joinder whenever possible in furtherance of the objects of the reformed

procedure, to simplify the pleadings and conduct of actions, and so far as practicable to permit
the settlement of all matters of controversy between the parties in one action.” (Daliman Supply
Co. v. Sweet (1948) 86 Cal.App.2d 780, 784.) The liability of BUSD’s superintendent, defendant
Brent Stephens, as well as BUSD’s and his many failures to her in relation to the same, stem
directly from Plaintiff's sexual assault, as pled in her Complaint. (Walker Decl., { 7.)
Furthermore, Plaintiff timely sought leave to amend. The facts giving rise to the
amended allegations were discovered since filing the Complaint. As explained above, Plaintiff
notified Defendants of her intent to amend the complaint when she filed a Government Tort
Claim Form approximately three (3) months after filing her Complaint for Damages.
Additionally, on March 4, 2020, a State of Emergency was declared in California in response to
the COVID-19 pandemic, Even assuming, arguendo, that there is some question as to whether
there has been a delay, it surely is not an unreasonable one, nor one by which Defendants have
been misled or prejudiced. In short, Plaintiff acted timely to notify Defendants, and to then
request the amendment as soon as possible. (Walker Decl., { 8.)
Finally, granting the instant motion will not prejudice Defendants. Trial is not until
anuary 14,2022. Only limited written discovery has been conducted, and no depositions have
been taken. Given that Superintendent Brent Stephens is an agent of Defendant BUSD, and that
IBUSD is therefore liable for his actions, joining him will promote efficiency and allow the case
to be properly adjudicated on its merits. All added causes of action relate back to the Complaint

for Damages and to the facts articulated therein, and, as such, no undue delay or surprise will

 

IPLAINTIFF’S NX OF MTN. & MTN. FOR LEAVE 9 CASE No. RG20052743

TO AMEND COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oS FSF NX DH AH FF WD LY eS

NN NM MW NY NY NY NY YW HB Be wo
Oo UA A PB ON FS SF G&G we UD ROA BR ON Ze Ss

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 31 of 82

result. (Walker Decl., { 9.)

Therefore, leave to amend should be granted. (See Howard v. County of San Diego
(2010) 184 Cal. App.4th 1422, 1428, citing Douglas v. Superior Court (1989) 215 Cal.App.3d
155, 158 [The policy favoring amendment is so strong that it is a rare case in which denial of
leave to amend can be justified.” ].)

IV. CONCLUSION

For the foregoing reasons, Plaintiff respectfully requests that the Court issue an order
granting leave to file the proposed First Amended Complaint for Damages and deem said
amended pleading filed as of the date and time of the granting of this motion, in accordance with

Code of Civil Procedure section 471.5(a).

GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

DATE: October 13, 2020

 

Jayme L/AValker
Attomey for Plaintiff
JANE DOE

 

PLAINTIFF'S NX OF MTN. & MTN, FOR LEAVE 10 CASE No. RG20052743

rO AMEND COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &

NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 32 of 82

EXHIBIT D

 
Case 3:20-cv-08842-AGT Document 1

oO C8 SR ww BR we Roe

Se we bw WW WH NW WH w wh
ew a aS FSEeS SER kERu Bre

SPELL, DOWALD B

Wort

SPINELLI, DONALD & NOTT
A Professional Corporation
ROSS R, NOTT, SBN: 172235
601 University Avenue, Suite 225

f Sacramento, CA 95825

Telephone: (916) 448-7888
Facsimile: (916) 448-6888

Attorneys for Defendanis

BERKELEY UNIFIED SCHOOL DISTRICT,
TONIA COLEMAN and JASDEEP MALHI

Filed 12/14/20 Page 33 of 82

 

GET eo |
OCT 2 @ AU2h}

Leh PR Cy ope —
PES CE PE}: RE papery i¢
aR: OH iFy?

Anite Diy

IN THE SUPERIOR COURT OF CALIFORNIA.
IN AND FOR THE COUNTY OF ALAMEDA

JANE DOE,

Plaintiffs,
Vv.

BERKELEY UNIFIED SCHOOL
DISTRICT, TONIA COLEMAN, JASDEEP
MALHI, and DOES 1-50,

wee eee oe Defendant, 0000

 

 

 

Case No.: RG20052743

{ASSIGNED FGR ALL PURPOSES TO
JUDGE JULIA SPAIN, DEPT 520}

DEFENDANTS’ OPPOSITION TO
MOTION FOR LEAVE TO FILE FIRST
AMENDED COMPLAINT

DATE:..November12, 2020...

TIME: 2:60 p.m.
DEPT: 520

[FEES EXEMPT FURSUANT TO
GOVERNMENT CODE §6103)

Complaint Filed: January 31, 2020

Defendants' Opposition to Motion for Leave to File First Amended Complaint

 

 
wv Of O&O

oO CO ~ &

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

SPINELLI, DONALD &
NOTT

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 34 of 82

TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:

Defendants Jasdeep Malhi, Tonia Coleman and Berkeley Unified School District hereby and
herewith oppose Plaintiff's Motion for Leave to File First Amended Complaint.

I. INTRODUCTION

Plaintiff's original Complaint asserted a negligent supervision claim only for the May, 2019
incident where she alleges that she was groped by a male Berkeley High School student. That
original Complaint was filed in January, 2020.

Now, Plaintiff seeks to expand upon that original Complaint to assert five additional causes
of action. Notwithstanding that Plaintiff has failed to comply with timely Government Claims filing
requirements or exhaust her administrative remedies at the District, she requests leave of Court to
file this pleading. Plaintiff's motion correctly states that the defense did not stipulate to the
amendments, but does not disclose why. As Plaintiff was advised, several of the claims are legally
insufficient, cannot be stated, or that she does not have standing to assert the claims. As an example,
she asserts an Unruh Civil Rights Act claim against a schoo! district which is not a "business
establishment" subject to the Act. Defendants are not willing to agree to amendment where the
claims are not viable and will only waste Court and school district resources to pare them down to
what may be legally (though not factually) viable.

While the right to amend a pleading is liberally granted, it is not without limitations. Here,
the Court should exercise its discretion and allow only bona fide, legally sufficient and supported
cause of action to be added to the current mix. Otherwise, the Court is inviting a slew of law and
motion to remove the improper causes of action at the expense of the Court's finite resources and
the limited resources of a public-school district.

Hl. SUMMARY OF FACTS

Plaintiff's allegations in this case, made initially in her complaint and now by her efforts to
file a First Amended Complaint, are simply that - allegations. Contrary to the assertions set forth in
the introduction to Plaintiff's motion, once Plaintiff reported this incident the week after it occurred

(in May of the 2018/19 school year), school district personnel reported the matter to law

 

enforcement who then took over and conducted their own criminal investigation. The school

Defendants’ Opposition to Motion for Leave to File First Amended Complaint
1

 
Oo CO SYN DB wT fF WY Ke =

BS BO FB BH HRD PD BR ORD wR we
IA Aa F&F OH SF SF Ga AD AQAarBH 2 Ss

28

SPINELLI, DONALD &
NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 35 of 82

district, through its administration and counseling departments, worked with the Plaintiff directly to
make sure that she remained safe at school while at the same time disciplined the alleged
perpetrator. No further incidents were reported for that school year, nor was she ever again groped
by the alleged perpetrator.

Once the 2019/20 school year began, Plaintiff and her parents contacted the school to report
some type of taunting involving the alleged perpetrator, a meeting was immediately held, and
additional efforts were undertaken to limit the potential for contact between the two involved
students. Furthermore, a Uniform Complaint Procedure was implemented, investigated and
responded to by the District. Plaintiff and her parents did not appeal that determination. Contrary to
her proposed allegations, District personnel were responsive and supportive of Plaintiff and her
family’s reports.

By way of the proposed First Amended Complaint, Plaintiff proposes allegations that will
not be factually supported. However, that is an issue for another day and another motion. What is
relevant here is whether the First Amended Complaint contains legally viable causes of action.
Whether the five new causes of action can be supported legally is a question that the Court should
consider before agreeing to grant leave to file the amended pleading. Otherwise, the Court is
inviting pleading motions, protracted discovery and dispositive motions at the expense of a public-
school district as well as its own, finite resources. Clearing the way for an amended pleading which

contains only legally viable claims will pave the way for the parties to enter discovery and work

towards dispositive motions.’

Specific proposed factual allegations which are immaterial to any viable cause of action
include:

418 - this proposed allegation references Berkeley Police Department officer Geoffrey

Mitchell, his investigation of the assault and the allegation that he "discouraged" Plaintiff

and her family from pursuing criminal charges. The conduct of a law enforcement officer

 

1 Defendants engaged in a meet and confer process with the Plaintiff attorney and noted that there were several
problems with its proposed pleading. While that meet and confer process was helpful to narrow some of the more
interesting causes of action, it was unsuccessful in that the proposed First Amended Complaint still includes claims that

are not legally recognized nor sufficient to support a basis for recovery.

Defendants’ Opposition to Motion for Leave to File First Amended Complaint

nA

 
Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 36 of 82

1 (who is not an employee of the District) is immaterial. Furthermore, the allegations ignore
2 that this very officer in fact cited the perpetrator for criminal conduct. The remainder of this
3 paragraph is also inapposite because there can be no claim regarding Title [X training of
4 supervision as discussed below.
5 424 - 25 - these paragraphs attempt to involve allegations of unknown complaints made by
6 student body, parents and "community" to the District over some unknown period of time.
7 This paragraph does not assert any specific complaint made by any specific person (let alone
8 Plaintiff} and cannot establish any basis for liability on Plaintiff's viable causes of action.
9 For this reason, this paragraph is subject to motion to strike. (Code Civ. Proc. §436(a).)
10 434 - this allegation injects a "due care" standard in a negligence claim against a public
11 entity and its personnel. Public entities are not subject to a “due care" or negligence duty
12 analysis. Furthermore, here the District employees are only subject to that standard of
13 conduct that arises under state or federal statutes governing their actions including
14 Education Code section 44807 (duty to supervise) and Plaintiffs allegations under
15 Education Code section 220. (Gov. Code §820(a).) Because the conduct of the individual
16 defendants is prescribed by the statutes, "general tort principles" including a duty of “due
17 care” potentially applicable to private citizens does not apply to them here.
18 440 - this is a misstatement of law subject to motion to strike. The law requires the District
19 to not be deliberately indifferent to known instances of harassment.
20 4/41 - this paragraph misstates the law and is subject to motion to strike as discussed below.
21 4145 - this paragraph misstates the law and is subject to motion to strike as discussed below.
22 In addition, a portion of the First Cause of Action for Negligence, the entire Second Cause

23 lof Action for Negligent Supervision, the entire Third Cause of Action for Unruh Civil Rights Act
24 || Violation, Fifth Cause of Action for Violation of Government Code section 815.6 and Sixth Cause
25 lof Action for Violation of Government Code section 11135 are not legally viable as discussed
26 |below. The Court should not allow any amended pleading were doing so only invites more law and

27 | motion, needlessly increases the scope of discovery, and operates to increase costs of litigation on a

 

28 | public-school district and its employees, as well as impact the Court’s limited time and resources.

SPINELLI, DONALD &
NovT Defendants’ Opposition to Motion for Leave to File First Amended Complaint

7

 
& Ww bw

oc CO ~2D DR AN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &
NOTT

 

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 37 of 82

Ul. THE COURT SHOULD EXERCISE ITS DISCRETION AND DENY PLAINTIFF
LEAVE TO FILE ANY AMENDED PLEADING THAT INCLUDES INSUFFICIENT

CLAIMS THAT WILL ONLY INVITE FURTHER LAW AND MOTION TO CORRECT

Motions for leave to amend pleadings are directed to the sound discretion of the trial judge,
and courts may, "in furtherance of justice, and on any terms as may be proper, allow a party to
amend any pleading." (Code Civ. Proc. §473(a)(1), emph. added.) While the policy favoring
amendment is strong enough that denial of leave to amend is rarely justified, the Court is allowed to
impose conditions upon leave to amend including compensating defendants for inconvenience
posed by a belated amendment or refusing to allow amendments that pose legal hurdles such as
statute of limitations defenses. (Armenta ex rel City of Burbank v. Mueller Company (2006) 142
Cal.App.4th 636, 642; Hobson v. Raychem Corporation (1990) 973 Cal. App.4th 614, 626.) Trial
courts have discretion to deny leave to amend where a proposed amendment fails to state a valid
cause of action or defense. (California Casualty Gen. Insurance Company v. Superior Court (1985)
173 Cal.App.3d 274, 280-281.) Trial courts properly reject proposed amended pleadings which are
either untimely or are subject to demurrer for other reasons such as res judicata. (Yee v. Mobilehome
Park Rental Review Board (1998) 62 Cal.App.4th 1409, 1429.)

Here, while the Court has discretion to allow Plaintiff to amend her complaint, that should
not come at the expense and frustration of Defendants having to address claims for relief for which
none can be provided nor claims for which she does not have standing to assert. Otherwise, the
amended pleading poses prejudice to the Defendants by requiring them to demurrer and/or move to
strike cause of action. This is particularly problematic here because the case was deemed at issue
and a trial date has been assigned. Adding four additional causes of action which are not legally

viable to the single claim presented initially, most of which are not properly stated, should not be

endorsed to the Court.
A. First Cause of Action - Negligence as to Jasdeep Malhi, Tonia Coleman, Dr.
Brent Stephens, and BUSD.

This cause of action asserts negligent supervision as well as “hiring/training” causes of
action, and claims that the individual defendants had a duty to supervise Plaintiff while in their

“custody.” The duty to supervise Plaintiff not only goes to the time of the alleged sexual assault,

Defendants’ Opposition to Motion for Leave to File First Amended Complaint

 
oO S&F NY AO eh FUNC

No we HY YY NH NY NY WY SH

28

SPINELLI, DONALD &

NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 38 of 82

but also after when Plaintiff claims she was being harassed and/or taunted by the male student.
Arguably, these allegations are generally consistent with the prior pleading as to the incident, and
roughly states the duty of school personnel to hold pupils “to account” pursuant to Education Code
§44807.

However, there is a further claim of failure to train in FAC §41 based upon Title IX which
Plaintiff alleges gives rise to a “statutory duty.” Notwithstanding that these proposed statutory
duties do not arise out of negligence (Title IX requires deliberate indifference which is not a
negligence standard), this aspect of the pleading will be subject to motion to strike,

Contrary to Plaintiffs claim that Title IX imposes a mandatory duty on any defendant to
train others on any Title IX process is not supported in the legislation or any case law. At most,
Title IX requires a public district to designate a Title IX coordinator (BUSD did so here), provide
notification of its Title IX policy (BUSD did so here), and adopt grievance procedures (BUSD did
so here and Plaintiff and her parents utilized). (34 CFR §106.8.) Furthermore, these regulations do
not give rise to a private right of cause of action or enforcement by Plaintiff. (Gebser v. Lago Vista
Independent School District (1998) 524 US 274, 291-293 - failure to state and/or publicize effective
policies and/or grievance procedure for sexual harassment claims within school district does not
constitute discrimination under Title LX and cannot be the subject of a claim for damages.)

The FAC 945 also injects immaterial claims of duty,2 None of the identified Education
Code sections impose any mandatory duty on the part of any defendant that can generate liability
here.

For example, Education Code section 201 is simply a legislative declaration. Education

Code section 220° provides that no person shall be subject to discrimination on the basis of their

 

2 The District can only be directly liable where it violates a mandatory duty imposed by enactment by an appropriate
legislative body, and then only where that enactment is designed to protect against the risk of the particular kind of
injury claimed by Plaintiff, (Gov. Code § 815.6.) Whether a statute or enactment creates a mandatory duty that was
breached presents a question of law for the court. (State Department of State Hospitals v. Superior Court (2015) 61

Cal.4th 339, 349.)

3 This statute is duplicative of the 4 COA which is legally, but not factually, viable. It does not belong in the 2" COA
for negligent supervision because Ed. Code §220 tracks with Title IX and involves a deliberate indifference standard.

Deliberate indifference is not a negligence standard. (Lucas v. County of Los Angeles (1996) 47 Cal.App.4" 277, 287 —
deliberate indifference to inmate’s medical needs cannot be met by mere negligence. )

Defendants’ Opposition to Motion for Leave to File First Amended Complaint

£

 
“a A wn & WwW WN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &
NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 39 of 82

gender in any program or activity conducted by an educational institution receiving state financial
assistance. Education Code section 221.6 requires online posting of Title IX regulations. Education
Code section 221.8 identifies a list of rights provided under federal regulation which may be used
by the Department of Education. Education Code section 230 identifies specific acts that amount to
"harassment and other discrimination on the basis of sex" including denying benefits to persons on
the sex provide different amounts or types of financial aid and excluding persons on the basis of the
sex from participating in athletic programs. Education Code section 231.5 requires educational
institutions to have written policies on sexual harassment. Education Code section 234.1 provides
that Department of Education shall monitor adherence to its antidiscrimination, anti-harassment,
anti-intimidation and anti-bullying requirements. None of these identified code sections impose
any mandatory duty on any defendant in this case vis-a-vis Plaintiff (not to mention, all were
complied with by the District), For this reason, the allegations in this paragraph are completely
immaterial to any legal claim that Plaintiff can state for negligence.

For these reasons, the First Cause of Action should not be amended to include legally
incongruent claims, any claim that a mandatory duty exists beyond Education Code section 44807,
or seeking to assert unidentified "mandatory duties" where none exist or where they cannot provide

relief. Paragraphs 41 and 45 should not be part of any amended pleading allowed by the Court.

B. Second Cause of Action — Negligent Supervision as to BUSD, Coleman and
Stephens.

This Cause of Action focuses on duty to train teachers, counselors, and administrative staff
on how to respond appropriately to reports of harassment. (FAC 948, 49.) For the same reasons as
referenced in section III. A above, there is no mandatory duty to train as claimed by Plaintiff here,

nor is there any private claim for damages to be made under United States Supreme Court case law.

Cc. Third Cause of Action — Unruh Civil Rights Act Violation as to BUSD.
This claim alleges that the District is a “business establishment.” No California State Court

has made a determination that a public-school district meets the definition of a business

establishment.
Defendant, BUSD is not a “business establishment” within the meaning of the Unruh Act.

Defendants’ Opposition to Motion for Leave to File First Amended Complaint

 
co Co SS BO WN Bb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &

NoTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 40 of 82

The Unruh Act secures equal access to public accommodations and prohibits discriminations by “all
business establishments of every kind whatsoever’ and whether a defendant is a “business
establishment” for purposes of the Act is a question of law. (Rotary Club of Duarte v. Board of
Dirs. (1986) 178 Cal.App.3d 1035, 1050.) The California Supreme Court has not addressed
whether a California school district is a business establishment within the meaning of the Act.

However, it has been held by the California Supreme Court that the Unruh Act’s "business
establishments" language cannot be so expansively defined as to include membership decisions of a
charitable, expressive or social organization whose formation and activities are unrelated to the
promotion or advancement of economic or business interests of its members. (Curran v. Mt, Diablo
Counsel of Boy Scouts (1998) 17 Cal.4th 670, 697.) The fact that the Boy Scouts was “generally
nonselective” in its admission policies was determinative to whether it was a “business
establishment.” (/d. at 697-698.) Public schools are not only generally “nonselective,” but entirely
so when it comes to its students as they cannot turn them away under any circumstance and cannot
not charge them for education services.

Importantly, no California Appellate Court has determined that a school qualifies as a
“business establishment” within the meaning of the Unruh Act. The Court in Doe v. California
Lutheran High School Association (2009) 170 Cal.App.4th 828, relying on the Supreme Court’s
reasoning in Curran, held that a private school was not a business establishment. The Doe court
observed that “although the fact that the school is nonprofit is not controlling, this does mean that it
should not be deemed a business, unless it has some significant resemblance to an ordinary for-
profit business.” (d. at 839.)

Public schools like the private school in Doe, do not exist to promote economic or business
interests, but to educate children. Where the private school in Doe charged students between $4,500
and $6,500 per year in tuition (unlike BUSD), it was still not a “business establishment.” (/d. at
831.) Public schools are not operated for a profit and they do not charge students or their families
for the education provided. Therefore, the BUSD cannot be determined to be a “business
establishment” as required by the Act because it does not possess any sufficient “business like

attributes.” (See Carter v. City of Los Angeles (2014) 224 Cal.App.4th 808; Doe v. California

Defendants’ Opposition to Motion for Leave to File First Amended Complaint

 
eo 8& NI DH WU FF WY NO

8B NY BB BY HY ww BS oe
IAW SR BN = SF 6b OHA AE BH 2S

28

SPINELLI, DOMALO &
NOTT

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 41 of 82

Lutheran High School Association, supra, 170 Cal.App.4th at 831-832.)

As a matter of law, this cause of action is not viable and should not be part of any amended
pleading permitted by the Court.

D. Fifth Cause of Action — Government Code §815.6 - Failure to Discharge
Mandatory Duty as to BUSD.

In this cause of action, Plaintiff once again injects Title IX and Education Code sections as
presenting statutory duties allegedly violated by the District. For the same reasons as stated in
section III. A above, these fail here as the cited authorities do not establish any statutory mandate to

support a Government Code section 815.6 cause of action here.*
E. Sixth Cause of Action - Violation of Government Code §11135 as to BUSD.

Government Code section 11135 provides in pertinent part:

“(a) No person in the State of California shall, on the basis of sex, ... be unlawfully
denied full and equal access to the benefits of, or be unlawfully subjected to
discrimination under, any program or activity that is conducted, operated, or
administered by the state or by any state agency, is funded directly by the state, or
receives any financial assistance from the state. ...”

Initially, this Government Code section did not provide an express private right of action for
enforcement (see Arriaga v. Loma Linda University (1992) 10 CalApp.4" 1558, 1564), which was
corrected in 2001 by amendment to Government Code section 11139. However, the express private
right of action is limited to enforcement by a civil action for equitable relief only. (Gov. Code
§11139.) In addition, the claim is subject to exhaustion of administrative remedies. (.EL. v. San
Francisco Unified School District (N.D. Cal. 2016) 185 F.Supp.3d 1196, 1201.)

A plaintiff pursuing a Government Code section 11135 claim for equitable relief must have
standing to assert that claim. Plaintiffs seeking injunctive relief must allege “continuing, present
adverse effects" stemming from a defendant's actions. (Prescott v. Rady Children's Hospital-San

Diego (S.D. Cal. 2017) 265 F.Supp.3d 1090, 1100.) Past exposure to allegedly illegal conduct alone

 

4 The new citation to Education Code section 44113(a) which proscribes reporting by school employees of improper
government activities is inapposite here. “[SJection 44113 makes persons who exercise supervisory authority over
personnel actions liable when that authority is used to interfere with a schoolteacher’s rights under the Act.” (Conn v,
Western Placer Unified School Dist. (2010) 186 Cal.App.4th 1163, 1168.) This is not a whistleblower claim by a

 

district employee, but a claim of peer on peer sexual harassment.

Defendants’ Opposition to Motion for Leave to File First Amended Complaint

 
bo

o So SNS BW rH UR Uw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELL|, DONALD &

NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 42 of 82

does not demonstrate a present case or controversy sufficient to establish standing to seek injunctive
relief. Ud.)

Here, Plaintiffs proposed Sixth Cause of Action against the District fails because there is no
demonstration of exhaustion of administrative remedies, and there can be no present and ongoing
affiliation with the District sufficient to show potential exposure to discriminatory conduct in the
future as Plaintiff has graduated high school and is in college.’ Because Plaintiff is no longer a
student in the Berkeley Unified School District, she has no standing to assert any claims for
equitable or injunctive relief — the only claims available under Government Code section 11135.

IV. CONCLUSION

Berkeley Unified School District does not disagree that the public policy of the State of
California and its courts employs a procedure for liberally granting a party the right to amend their
action. However, courts are vested with discretion to allow only amendments upon certain
conditions or circumstances including allowing only viable claims to proceed. Here, defense
counsel met and conferred with Plaintiff's counsel which was helpful to some degree in that several
proposed causes of action have been removed from the proposed amended pleading. However, there
remain causes of action as well as paragraphs of proposed allegations that have no legal relevance
to the action and which will only serve to generate further law and motion, needlessly taxing the
resources of the Court and Defendants.

To this end, Defendants respectfully request that the Court exercise its discretion and limit
any amendment so that it excludes paragraphs 18, 24-25, 34, 40-41 and 45, and only includes the
First Cause of Action (without paragraphs 41 and 45 which inappropriately inject Title TX and
Education Code provisions that do not establish any mandatory duty), and the Fourth Cause of
Action for Education Code section 220 claims. All other claims are either not properly stated, are

legally insufficient or Plaintiff does not have standing to assert them. With these appropriate

 

5 Out of respect for Plaintiff's privacy, her Responses to Form Interrogatories are not attached hereto. If disputed by
Plaintiff on Reply, Defendants can provide the discovery to the Court to confirm her 2020 graduation from high school

at the time of hearing.

 

Defendants’ Opposition to Motion for Leave to File First Amended Complaint
Oo CO SI DBO WS FSP WH HO

nb we NH NY NH NY NYY NY SE RS ee
IA WSF OH =F SF Ce AA HAR DH AS

28

SPINELLI, DONALD &

NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 43 of 82

limitations, the Court can accommodate Plaintiffs legitimate need to amend her pleading without

wasting Court resources and/or needlessly imposing costs on a public-school district.

Dated: October 29, 2020 SP

By:

LD & NOTT

f°

~

ROSS R. NOTT

Attorneys for DEFENDANTS
BERKLEY UNIFIED SCHOOL
DISTRICT, TONIA COLEMAN and
JASDEEP MALHI

Defendants’ Opposition to Motion for Leave to File First Amended Complaint

 
SN DO OO BP YH Lb

co

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &
NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 44 of 82

PROOF OF SERVICE
COURT: Superior Court of California, County of Alameda
CASE NO.: RG20052743
CASE NAME: Jane Doe v. Berkeley Unified School District, et al.

I am a citizen of the United States, employed in the County of Sacramento, State of
California. My business address is 601 University Avenue, Suite 225, Sacramento, CA 95825. I
am over the age of 18 and not a party to the above-entitled action.

I am readily familiar with Spinelli, Donald & Nott’s practice for collection and processing
of correspondence for mailing with the United States Postal Service. Pursuant to said practice, each
document is placed in an envelope, the envelope is sealed, the appropriate postage is placed thereon
and the sealed envelope is placed in the office mail receptacle. Each day’s mail is collected and
deposited in a U.S. mailbox at or before the close of each day’s business. (Code Civ. Proc., §

1013a(3) or Fed.R.Civ.P.5(a) and 4.1.)
On October 29, 2020, I caused the within: DEFENDANTS’ OPPOSITION TO

MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

tor served via
MAIL--
Placed in the United States Mail at Sacramento, California in an envelope with postage
thereon fully prepaid addressed as follows:

 

Jayme L. Walker, Esq.

Gwilliam, Ivary, Chiosso, Cavalli & Brewer
1999 Harrison Street, Suite 1600 Attorneys for Plaintiff
Oakland, CA 94612
Telephone: (510) 832-5411
Facsimile: (510) 832-1918

jwalker@giccb,com

[><] BY ELECTRONIC SERVICE--
I caused such document to be electronically served by filing said document electronically in

accordance with rules of electronically filing documents. See Local Rule 5-135(a); Fed. R.
Civ. P. 5(b)(2)(D).

[] PERSONAL SERVICE--
By causing delivery by hand to the addressee addressed as follows:

 

 

 

[_] FEDERAL EXPRESS--
By causing delivery by Federal Express of the document(s) listed above to the person(s) at

the address(es) set forth below: of

a
I declare under penalty of perjury under the laws of the State of California that the foregoing

is true and correct. Executed on October 29, 2020} at Ape California.
“Shelley L. Grafeda
of

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &

NOTT

 

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 45 of 82

EXHIBIT E

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oO SF ND

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20

JAYME L. WALKER, ESQ. (SBN. 273159)

1999 Harrison St., Suite 1600,
Oakland, CA 94612

Phone: (510) 832-5411

Fax: (510) 832-1918

Email: jwalker@giccb.com

Attorney for Plaintiff
JANE DOE

JANE DOE,
Plaintiff,

VS.

BERKELEY UNIFIED SCHOOL
DISTRICT; TONIA COLEMAN; JASDEEP
MALHI; and Does 1-50,

Defendants.

 

 

Page 46 of 82

GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

SUPERIOR COURT OF CALIFORNIA
COUNTY OF ALAMEDA

Case No.: RG20052743

[ASSIGNED FOR ALL PURPOSES TO
JUDGE JULIA SPAIN, DEPT. 520]

PLAINTIFF JANE DOE’S REPLY TO
DEFENDANTS’ OPPOSITION TO
MOTION FOR LEAVE TO FILE FIRST
AMENDED COMPLAINT

Date: November 12, 2020

Time: 2:00 p.m.

Dept.: 520

Reservation Number: R-2211070

Action Filed: January 31, 2020
Trial Date: January 14, 2022

 

 

FILE FIRST AMENDED COMPLAINT

 

IPLAINTIFF’S REPLY RE MTN. FOR LEAVE TO |

CASE No. RG20052743

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

colUlUNUCOlUlUCUMDOU SOND

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 47 of 82

 

 

 

 

FILE FIRST AMENDED COMPLAINT

TABLE OF CONTENTS
Page
I. INTRODUCTION 0c ccceccesssesscesceeeeceeescsaeeseecaeesaecaneaecsesseseceeesueceesensnsecseeeseneseaaeasenees 6
I. ARGUMEN T  sscssinsnassesvser scare ccuseesenisnwar sore rus sausconnvenciarcinesessmunnetenavessmmeanexsteawoccuenes 7
A. The Court Should Not Entertain Defendants’ Attempts to Turn the
Motion to Amend the Complaint Into a Motion to Strike or a
De MUITED «0.0... esceeececeecescesscessecescecssneessceseeeecersuseacesceeseeeacessacesseseaeeeersucesusensoess 7
B. There is No Basis to Exclude Any Facts From Plaintiff's Complaint
and the Facts Alleged Properly Support Plaintiff's Negligence
Cause Of ACtion... ccc ccceeccescesseeseeeeceeeesseeeccssnseseesesaeeaceeetesereensseceeseseeteeeeaaenseess 7
C. The California Supreme Court has Recognized a Cause of Action
for Failure to Train and Negligent Supervision ............cccceceecesseseeeeeetseeeeeeeeenseees 9
D. Plaintiff's Unruh Claims Against BUSD Are Propet .............:cceeeeseeeeeeneeeeeteees 10
E. Plaintiff's Claim for Violation of Government Code section 815.6
Against BUSD Is Propet ........sceccecseccessesceeceeeeseeeseseeseeceeeaneaeecesasecesaenaseseaesseeasens 12
F, Plaintiff's Government Code section 11135 Claims Against BUSD
APE PLOPOL 0. .g..cccgaeee die ccenenscGibencsiSenssdUbbensneGescsenecnceeasdEbensaeeMbbesseestfeeesiiieseseaddooees 12
HTT. §=—§ CONCLUSION wun. cccccccccecsecccessecetsesteseeuencaeeseeaesuseseaseeaseassassessesaesasneaeseeeanenessersesanees 14
PLAINTIFF’S REPLY RE MTN. FOR LEAVE TO 2 CASE No. RG20052743

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 48 of 82

 

 

 

 

 

TABLE OF AUTHORITIES
Page(s)
UNITED STATES SUPREME COURT

City of Los Angeles v. Lyons

(1983) 461 U.S. 95 vee ececceeceeceseseeesesseeseecssessesseassaesessssseassessesececsvsesensessceeesneesseesesssaeees 13

CALIFORNIA SUPREME COURT

Bilafer v. Bilafer

(2008) 161 Cal. App.4th 363 ...cccccccccssesseeccessseeeseeeseecnessessecseeneseeseesseeesessssssnessaseeeenseas 13
Burks v. Poppy Construction Co.

(1962) 57 Cal2d 4G3-....nrcerensrenrencercynarnnranennenrantenennsarsensnnennenendiaanndinsessa ie Wie ueeceneanieies 10
C.A. v. William S. Hart Union High Sch. Dist.

(2012) 53 Cal Ath 861 0.0... ss sessseseencgesiitoncesenipensonggesee Qiighescietip on ttgneensWtavereeenci ence cca 9, 10
Curran v. Mt. Diablo Counsel of Boy Scouts

(1998) 17 Cal. 4th 670 oo. c ccc ccecceseesceseseseeeeeeeseesanecceecaeeaessesaseneeessseasesssssesseseessseeesesees 11
Dailey v. Los Angeles Unified Sch. Dist.

(1970) 2 Cal. 3d 741 oie cecscscecceceseeeeeceeeeseeceseeecsersessesesenenseseesreseseseescsscsseasseseessssseeeecees 10
Doe v. City of Los Angeles

(2007) 42 Cal.4th 531 ge. cages. cespescs- sees otgiitianscee Gather eetppronsonBlijeonggheseeesilipcaandgpvescusvedevsesieestiiees 8
Hoff v. Vacaville Unified School Dist.

(1998) 19 Cal 4th 925 voc cccescescesesceeceseeersesscseesesececssnecsecassucsusscaseassesessessesasesseseeeeesasees 9
Usbister v. Boys’ Club of Santa Cruz, Inc.

(1985) 40 Cal.3d 72 ooo eeecceccceceessesseeseeseeseceeeeceseeesseesecasseesasssesesersseseesnesseareseneesesaes 10, 11

CALIFORNIA APPELLATE COURTS

Blumhorst v. Jewish Family Services of Los Angeles

(2005) 126 Cal. App.4th 993 ooo. ccceeccetesseeseeeseecsesaecaseaessenesseseeseeseesescseceeneeseseeseeeess 13
Doe v. California Lutheran High School Assn.

(2009) 170 Cal. App.4th 828 oo. cee cecensenscneccereeseessssecsseevsssseseecseseeesssssseeaeesasneeseas 11
//
PLAINTIFF'S REPLY RE MTN. FOR LEAVE TO 3 CaSE No. RG20052743

IFILE FIRST AMENDED COMPLAINT

 

 

 
GWILLIAM IVARY CH!IOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 49 of 82

TABLE OF AUTHORITIES (cont.)

Hirsa y. Superior Court

Zverson v. Muroc Unified School Dist.

Kittredge Sports Co. v. Superior Court

Leger v. Stockton Unified School Dist.

Mt W. vy. Panama Buena Vista Union School Dist.

Midpeninsula Citizens for Fair Housing v. Westwood Investors

 

(1981) 118 Cal. App.3d 486 voccccccccsssssesssssssssenesseee sesssuususecesensnssasuueseseeeeeeeesssee

(1995) 32 Cal App.4th 218 vcecccccsssssssesssssssssssnseesssssssssssssssssesssessveseesseessssssssssavvees

(1989) 213 Cal. App.3d 1045 voccccccccccssseesscssessssssssscssssevecessveeseesssvesessneeseserissneves

(1988) 202 Cal. App.3d 1448 ....ccecccsscsssssssssssssesssssssseessssssseesseessssseessesssneeeeseeen

(2003) 110 Cal. App.4th 508 ...cccccccsssssssessssssssessssssssessssseeeessssssseeessssseveeeessen

 

 

FILE FIRST AMENDED COMPLAINT

(1990) 221 Cal. App.3d 1377 ic. .cssies..ciesewsscecesatassessctsssotieoestateccousitancosddsscosssesootesnstaeconsa ee 12
Reycraft v. Lee (2009)

177 Cal. App.4th 1211 oo. ccceesesseeecceseneceesceneceareecceeeesesecseececeeseeeneeeeseceersneesseesssaceane cs 12

UNITED STATES DISTRICT COURTS

Doe By and Through Doe v. Petaluma City Sch. Dist.

(N.D. Cal. 1993) 830 F. Supp. 1560.00. eeeeseeneesseeseeseescsesseesesereasesssecsareessarseesseans 11
iK. T. v. Pittsburg Unified Sch. Dist.

(N.D. Cal. 2016) 219 F. Supp. 3d 970 ooo. ee ceeececeecesessecseseeecessasecsasesseeeaessaseseveeee 11
Newman y. San Joaquin Delta Community College Dist.

(E.D. Cal. 2011) 814 F.Supp.2d 967.00 eee cseeeeeeseeeseesecseeseseeeeeseesseeeseesepeeeneesenee 1]
Wicole M. By and Through Jacqueline M. v. Martinez Unified School Dist.

(N.D. Cal. 1997) 964 F.Supp. 1369 ec eeeseseeessesesesteneesseneeesssseeeeeseestesrasesesenesentes 11
Prescott v. Rady Children's Hospital-San Diego

(S.D. Cal. 2017) 265 F.Supp.3d 1090.0... eeseneeecesseeeseeersesseeessecesessseserseesereeesees 13
if
PLAINTIFF'S REPLY RE MTN. FOR LEAVE TO 4 CASE No. RG20052743

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

SN

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 50 of 82

TABLE OF AUTHORITIES (cont.)

 

 

 

 

 

Page(s)

Sullivan By and Through Sullivan v. Vallejo City Unified School Dist.

(E.D. Cal. 1990) 731 F.Supp. 947... cece ccesssecseseseeseeeeseseecaesaeeeeaeceesseeeseeeseneeseeereeeaes 11
Walsh v. Tehachapi Unified Sch. Dist.

(E.D. Cal. 2011) 827 F. Supp. 2d 1107.0... eceeesseeseeseneesecseeeseeeeseeeseseeasescsseneneesessaseeens 11
Whooley v. Tamalpais Union High School District

(N.D. Cal. 2019) 399 F.Supp.3d 986 000. cece ssceeesceesesecseseeessseessssececsanssseseesenseeees 11
Yates v. East Side Union High School District

(N.D. Cal., Feb. 20, 2019, No. 18-CV-02966-JD) 2019 WL 721313 occ 11
Z. T. by and through Hunter v. Santa Rosa City Schools

(N.D. Cal., Oct. 5, 2017, No. C 17-01452 WHA) 2017 WL 4418864 oo. e eee 11

CONSTITUTIONAL PROVISIONS
Cal. Const., art. I, § 28, subd. (C) oc ceeceenscesessecesceeeeeesseeseeeseeeeaeceenseesessesnaasssecuesaseseasesanengsee 9
STATUTES, CODES, AND REGULATIONS
Cal. Civ. Code, § 51 cass... .cceccesescesssensostbecsassipessasqoassrascsscsssossssnonassonassdieisncoesdqnensoeseesedieneves 8, 10
Cal. Gov. Educ. Code § 220, et S€Q. cccccsccesscesessetsnseseeteneeesaeesceceseeencesseeeeessasessesessusesaseaesseaseaees 8
Cal. Gov. Code, § 11135 co... cccccccccscssssecessessseecsaeeessneeesstesssaeessenecseeescseessaeetsensssnastenseosenes 8, 12, 14
Code of Civil Proc., § 431.208) .....cccecccescssecssessssseeesseeaceseeeaesaeseeseesenseaeeaeesesseeeetaseasetsesenesseass 13
Code of Civil Proc., § 471.5(a) occ ceescesceceesesecsereeenesseescsecsecneseesessesseneseesssesscneessenseeeeescseea 14
SECONDARY SOURCES

Weil, Brown et. al, California Practice Guide: Civil Procedure Before Trial

916:644 (June, 2020)... ee cceeecesceeeeececeteceecseeseesceseseesevaeesesneceeenerseesessessseesesesensesacseseasorta 7
81 Ops.Cal.Atty.Gen. 189, (1998) ooo. escecsesseeeceecsseseseesressenseseesssnaceecsesasenessmessseaneeaseessesseas 12
PLAINTIFF’S REPLY RE MTN. FOR LEAVE TO 5 CASE No. RG20052743

FILE FIRST AMENDED COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oO CO ND

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 51 of 82

I. INTRODUCTION

Plaintiff seeks leave to amend to allege facts that happened after the filing of her January
Complaint for Damages (hereinafter, “Complaint”). After filing her complaint, Plaintiff s
assailant continued to spread sexually harassing rumors about her and taunt her in and out of
school. He violated the “no contact” order again and again. His friends joined in taunting
Plaintiff. Plaintiff reported these violations to Defendant Berkeley Unified School District’s
(hereinafter, “BUSD”) Title [x Coordinator, but BUSD’s responses did nothing to protect her or
her access to an education free from sexual harassment. Plaintiff learned of ongoing complaints
to BUSD regarding its Title LX program, including the obstacles that prevented the program from
providing her with any substantive assistance. She learned of a school safety and climate survey
conducted at Berkeley High School that may have indicated that the classroom in which she was
assaulted was a “hot spot” on campus where students were harassed, assaulted, or generally felt
unsafe. This survey was never released to anyone. Plaintiff Jane Doe was forced to transfer to
lan independent study program, in order to reduce her significant anxiety, avoid the constant
harassment, and generally feel safe again. These acts, combined with the response of the student
body and community to Plaintiff's original complaint, informed Plaintiff of the depth of the
problem at BUSD and its failure to properly protect female students and comply with the
requirements of the California Education Code. For all of these reasons, Plaintiff seeks to amend
lher complaint to add the facts that occurred following the original filing, assert new causes of
action that primarily arose from the new facts, and request injunctive relief so that what
happened to her may be prevented from happening to other young women in the future.
Defendants seek to turn a simple motion to amend into a demurrer and motion to strike.
This is premature and improper. Given the strong judicial and public policy favoring liberally
allowing amendment of complaints, Defendants’ Opposition is a waste of its own resources as
well as those of the Court.

I

if

//

 

IPLAINTIFF’S REPLY RE MTN. FOR LEAVE TO 6 CASE No. RG20052743

FILE FIRST AMENDED COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oO CO DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 52 of 82

HI. ARGUMENT

A. The Court Should Not Entertain Defendants’ Attempts to Turn the Motion
to Amend the Complaint Into a Motion to Strike or a Demurrer.

The leading treatise on California civil procedure states as follows:

Ordinarily, a judge will not consider the validity of a proposed amended complaint
in deciding whether to grant leave to amend. (See, e.g., Kittredge Sports Co. v.
Superior Court (1989) 213 Cal.App.3d 1045, 1048.) “Moreover, it is irrelevant
that new legal theories are introduced as long as the proposed amendments ‘relate
to the same general set of facts.’” (/d. (quoting Hirsa v. Superior Court (1981) 118
Cal.App.3d 486, 489).) Grounds for demurrer or motion to strike are premature.
After leave to amend is granted, the opposing party will have the opportunity to
attack the validity of the amended pleading.

Weil, Brown et. al, California Practice Guide: Civil Procedure Before Trial, ]6:644 (June, 2020).

Here, Defendants argue facts that are not in the record, and wrongfully dispute allegations
in the Complaint and proposed First Amended Complaint (hereinafter, “FAC’) using the wrong
legal mechanisms to do so. For this reason alone, the Court should grant Plaintiff leave to amend
and deny Defendants’ Opposition.

B. There is No Basis to Exclude Any Facts From Plaintiff?s Complaint and the
Facts Alleged Properly Support Plaintiff's Negligence Cause of Action.

In any event, Defendants’ premature motion to strike is not even well taken. Defendants
seek to exclude relevant background and factual information from Plaintiff's Complaint, as well
as legal standards supported by the California Supreme Court. Each allegation is taken in turn:

With regard to J 18 of the FAC, the conduct of the Berkeley Police Department officer is
relevant to how BUSD dealt with their affirmative duty to investigate and remedy sexual
harassment at the school. BUSD delegated this duty to the school resource officer who
discouraged Plaintiff from pursuing her complaint. This is relevant to the violations of the
California Education Code, as well as, for Plaintiff's negligence cause of action. The attitude of
the school resource officer can be imputed to the attitude of BUSD towards Plaintiff's repeated
and continued complaints of further victimization by her assailant.

Hf
Hf

 

 

IPLAINTIFF’S REPLY RE MTN. FOR LEAVE TO 7 CASE No. RG20052743

FILE FIRST AMENDED COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

Oo CO ~JT DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 53 of 82

4] 24-25 refer to a history of complaints by staff, students, and parents related to BUSD’s
handling of sexual harassment and assault complaints as well as deliberate underfunding and
under-resourcing of the Title IX Coordinator. These facts are relevant to Plaintiff's negligence
claim, Plaintiff's claim for violations of Education Code § 220, et seq., her claim regarding
Defendants’ failure to discharge mandatory duties under the Education Code, and her claim for
violations of the Unruh Civil Rights Act (Civ. Code, § 51, ef seg.) and Government Code section
11135, because Defendants had notice of a problem that needed to be remedied and failed to
remedy it, which directly led to their failures to remedy the sexual harassment of Plaintiff, and
lher subsequent denial of access to education. Moreover, under notice pleading standards, the
doctrine of less particularity provides that, “[I]ess particularity {in pleading] is required when it
appears that defendant has superior knowledge of the facts, so long as the pleading gives notice
of the issues sufficient to enable preparation of a defense.” (Doe v. City of Los Angeles (2007)
42 Cal.4th 531, 549-550.)

Defendants then seek to strike §] 34 and 40 because they dispute the use of “due care”
language and language regarding Defendants’ duty to take “all reasonable steps to protect
Plaintiff from harassment, assault, and discrimination on school grounds.” This is just wrong.
Case law uses a negligence analysis and imposes tort principles against public schools in
California because of the compulsory nature of education. For that reason, there is an
“affirmative duty on the school district to take all reasonable steps to protect its students.” (AMZ.
W. vy. Panama Buena Vista Union School Dist. (2003) 110 Cal.App.4th 508, 517.)

Defendants seek to strike J 41 and 45 which re-allege facts from ¥{ 24-25 and state that
Defendants violated their mandatory duties under the Education Code and Title IX. These facts
support negligence per se and show all the ways in which Defendants failed under statutes
proscribed to remedy the exact harm that Plaintiff faced. Defendants argue, without citation or
analysis, that the statutes alleged do not impose any mandatory duties on Defendants. California
courts have recognized that the California Education Code creates statutory mandatory duties
regarding negligence for, inter alia, failure to supervise students. (See, e.g., /verson v. Muroc

Unified School Dist. (1995) 32 Cal.App.4th 218, 227-228.) For that reason, Plaintiff states the

 

PLAINTIFF’S REPLY RE MTN. FOR LEAVE TO 8 CASE No. RG20052743

FILE FIRST AMENDED COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Cakland, CA 94612

Co CS SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 54 of 82

duties imposed on the District by the Education Code and then states the ways in which
Defendant breached those duties to her. In addition to their failure to cite any legal authority for
their argument, Defendants go so far as to improperly insert facts into their opposition which are
not in the record, have not been subject to discovery, and are not supported by any evidence
other than counsel’s assertions.

For all of these reasons, Plaintiff respectfully requests the Court not entertain Defendants’
premature and legally unsupported motion to strike and grant Plaintiff's Motion to Amend her
Complaint.

C. The California Supreme Court has Recognized a Cause of Action for Failure
to Train and Negligent Supervision.

Again, without any citation to legal authority, Defendants argue that they do not have a
mandatory duty to train their employees. In doing so, Defendants ignore well-established
precedent of California courts, including the California Supreme Court.

“A special relationship is formed between a school district and its students resulting in
the imposition of an affirmative duty on the school district to take all reasonable steps to protect
its students.” (M. W., supra, 110 Cal.App.4th at 517.) “These affirmative duties arise from the
compulsory nature of school attendance, the expectation and reliance of parents and students on
schools for safe buildings and grounds, and the importance to society of the learning activity that
takes place in schools.” (/d. at 524-525.) The California Supreme Court has held that,
[because of this special relationship, imposing obligations beyond what each person generally
lowes others under Civil Code section 1714, the duty of care owed by school personnel includes
the duty to use reasonable measures to protect students from foreseeable injury at the hands of
third parties acting negligently or intentionally.” (C.A. v. William S. Hart Union High Sch. Dist.
(2012) 53 Cal.4th 861, 869-70; see also, Cal. Const., art. I, § 28, subd. (c) [students have
inalienable right to attend safe, secure and peaceful campuses].) That duty extends to ensuring
its employees appropriately responded to the risk of harm and did not cause further harm. (Hoff
v. Vacaville Unified School Dist. (1998) 19 Cal.4th 925, 932-33 (a school district is vicariously

liable for negligence caused by employee’s negligent supervision).) The applicable standard of

 

 

IPLAINTIFF’S REPLY RE MTN. FOR LEAVE TO 9 CASE No. RG20052743

IFILE FIRST AMENDED COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 55 of 82

care “that school personnel owe students under their supervision [is] a protective duty of
ordinary care, for breach of which the school district may be held vicariously liable.” (C.A.,
supra, 53 Cal.4th at 865; see also, Dailey v. Los Angeles Unified Sch. Dist. (1970) 2 Cal.3d 741,
747 (“This uniform standard to which they are held is that degree of care which a person of
ordinary prudence, charged with (comparable) duties, would exercise under the same
circumstances.” (internal quotation marks omitted).); 4. W., supra, 110 Cal.App.4th at 518;
Leger v. Stockton Unified School Dist. (1988) 202 Cal.App.3d 1448, 1459.)

Among these numerous duties are duties of supervision and training of school employees.
(See also, C.A., supra, 53 Cal.4th at 871-75 (a school district and its supervisory employees are
liable for negligent supervision, hiring, retention, and training of its employees).)

For these reasons, Plaintiff has appropriately pled a cause of action for Negligent
Supervision and Training and Plaintiff respectfully requests that the Court grant Plaintiff’ s
Motion to Amend her Complaint to add a cause of action for the same.

D. Plaintiff's Unruh Claims Against BUSD Are Proper.

The Unruh Civil Rights Act guarantees that “[a]ll persons ... are free and equal, and no
matter what their sex, ... are entitled to the full and equal accommodations, advantages,
facilities, privileges, or services in all business establishments of every kind whatsoever.” (Civ.
Code, § 51.)

Although the California Supreme Court has not yet decided whether a public school
district is a “business establishment” within the meaning of the Unruh, it has affirmed that “[b]y
its use of the emphatic words ‘all’ and ‘of every kind whatsoever,” the Legislature intended that
the phrase ‘business establishments’ be interpreted ‘in the broadest sense reasonably possible.’”
(Usbister v. Boys’ Club of Santa Cruz, Inc. (1985) 40 Cal.3d 72, 78, as modified on denial of
reh’g (Dec. 19, 1985) (citing Burks v. Poppy Construction Co. (1962) 57 Cal.2d 463, 468).) The
[Act applies to an organization that is “classically ‘public’ in its operation,” namely one that
‘opens its ... doors to the entire youthful population” of a city, or a “broad segment of the

population,” with “no attempt to select or restrict membership or access on the basis of personal,

cultural, or religious affinity, as private clubs might do.” (/d. at 81, 84.) Federal courts, applying

 

PLAINTIFF'S REPLY RE MTN. FOR LEAVE TO 10 CASE No. RG20052743

 

FILE FIRST AMENDED COMPLAINT

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oC S&S ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 56 of 82

California law, have consistently determined that public schools are “business establishments”
Wwithin the meaning of the Act. (See, e.g., Sullivan By and Through Sullivan v. Vallejo City
Unified School Dist. (E.D. Cal. 1990) 731 F.Supp. 947, 952-53 (“Under a parity of the reasoning
adopted in Isbister, it appears relatively certain that it is ‘reasonably possible’ that ‘business
establishments’ as used in the statute includes public schools ... [S]ince public schools were
among those organizations listed in the original version of the Unruh Act, it must follow that for
purposes of the Act they are business establishments as well.”); Nicole M. By and Through
Vacqueline M. v. Martinez Unified School Dist. (N.D. Cal. 1997) 964 F.Supp. 1369, 1388;
Whooley vy. Tamalpais Union High School District (N.D. Cal. 2019) 399 F.Supp.3d 986, 998; Z.
T. by and through Hunter v. Santa Rosa City Schools (N.D. Cal., Oct. 5, 2017, No. C 17-01452
WHA) 2017 WL 4418864, at *6; Yates v. East Side Union High School District (N.D. Cal., Feb.
20, 2019, No. 18-CV-02966-JD) 2019 WL 721313, at *3 (also recognizing that “[a] broad array
of district courts have reached the same result”); K. T. v. Pittsburg Unified Sch. Dist. (N.D. Cal.
2016) 219 F. Supp. 3d 970, 983; Walsh v. Tehachapi Unified Sch. Dist. (E.D. Cal. 2011) 827 F.
Supp. 2d 1107, 1123; Doe By and Through Doe v. Petaluma City Sch. Dist. (N.D. Cal. 1993) 830
F. Supp. 1560, 1581-82; Newman v. San Joaquin Delta Community College Dist. (E.D. Cal.
2011) 814 F.Supp.2d 967, 982.)

Cases cited by Defendants are incongruent with the California Supreme Court’s analysis
land conclusion in Isbister, and wholly inapplicable to public schools. The Court in Curran v.
Mt. Diablo Counsel of Boy Scouts (1998) 17 Cal.4th 670 emphasized that the Boy Scouts are a
private, “charitable, expressive, and social organization, ... whose formation and activities are
unrelated to the promotion or advancement of the economic or business interests of its
members.” (id. at 697.) Thus, the Court determined that the Boy Scouts were not a “business
establishment” for purposes of the Act. The court in Doe v. California Lutheran High School
Assn. (2009) 170 Cal.App.4th 828 found that a private school is the same kind of organization,
discussing, infer alia, its emphasis on the promotion of Lutheran values. (/d. at 838.) The Doe
court also noted that the California Attorney General had issued an opinion in light of Curran,

determining that a “private nonprofit religious school may deny admission to a student solely on

 

 

PLAINTIFE’S REPLY RE MTN. FOR LEAVE TO 11 CASE No. RG20052743

 

FILE FIRST AMENDED COMPLAINT

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oO CS SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 57 of 82

the basis that the student religious beliefs are inconsistent with the religious beliefs of the
school.” (81 Ops.Cal.Atty.Gen. 189, (1998).) In his opinion, the Attorney General repeatedly
emphasized that a private school “is not part of the public school system.” (/d.)

Again, BUSD engages in economic and business transactions. For example, BUSD
operates approximately twenty (20) school campuses and sites, including grounds and facilities
open to the public for games, competitions, events, and general public use and amusement,
employs a substantial paid staff; operates stores, cafeterias, and vending machines; sells
merchandise and concessions; and maintains a Business Services Division, which oversees
contracts for goods, services, and construction projects.

Plaintiff Jane Doe’s Unruh claims are therefore proper, as BUSD is a “business
establishment,” within the meaning of Unruh, which denied her full and free access to BUSD
when it allowed a male student to sexually assault Jane Doe in a BUSD classroom, and allowed
the same male student to continue to victimize and sexually harass her at school. This conduct
ultimately led Plaintiff to withdraw from BUSD and complete her education in an independent
study program.

All of these facts and the law demonstrate that Plaintiff has appropriately pled a cause of
action for Violation of the Unruh Civil Rights Act and Plaintiff respectfully requests that the

Court grant Plaintiff's Motion to Amend her Complaint to add a cause of action for the same.

E. Plaintiff’s Claim for Violation of Government Code section 815.6 Against
BUSD Is Proper.

Again, Defendants argue that they do not have mandatory duties under Title [X or the
Education Code without any authority or analysis on that matter. For the same reasons argued
above in Section B, Defendants’ arguments are without merit and Plaintiff should be granted
leave to amend her Complaint.

F. Plaintiff’s Government Code section 11135 Claims Against BUSD Are
Proper.

Defendants arguments regarding this cause of action are misplaced and confusing.

Defendant admits a private right of action exists. However, Defendant argues Plaintiff has not

 

 

PLAINTIFF’S REPLY RE MTN. FOR LEAVE TO 12 CASE No. RG20052743

FILE First AMENDED COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

SO DB tre BR WY PDO

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 58 of 82

exhausted her administrative remedies, despite the fact that this argument is entirely baseless. As
Plaintiff pled in her complaint, she did exhaust her administrative remedies. (See, FAC {ff 3-4).

In a motion to amend the complaint, all allegations in the complaint must be accepted as
true. (Code of Civil Proc., § 431.20(a).)

The sufficiency of plaintiff's pleading in state court suit must be determined without
reference to contents of affidavits presented by defendant in resisting motion for leave to amend
such pleading for purpose of showing court's lack of jurisdiction. Hutchins v. Pacific Mut. Life
Ins. Co. of California, 1938, 97 F.2d 58.

Defendants next argue that Plaintiff lacks standing to make this claim. Defendants are
incorrect in their reliance on Prescott v. Rady Children's Hospital-San Diego (S.D. Cal. 2017)
265 F.Supp.3d 1090. The court applied federal court standing requirements, stating that “[a]
plaintiff seeking injunctive relief must allege ‘continuing, present adverse effects’ stemming
from the defendant’s actions,’ ‘past exposure to illegal conduct does not in itself show a present
case or controversy.’” (id. at 1100 (quoting City of Los Angeles v. Lyons (1983) 461 U.S. 95,
102).) California’s standing requirements are not the same as those for federal courts.

[S]tanding in federal courts is limited by article III of the United States Constitution.

“In assessing standing, California courts are not bound by the ‘case or controversy’

requirement of article III of the United States Constitution, ...” (Bilafer v. Bilafer

(2008) 161 Cal.App.4th 363, 370, 73 Cal-Rptr.3d 880.) Second, a federal court's

“interpretation of a federal statute's standing requirements does not determine the

scope of standing provided by a California statute.” (Midpeninsula Citizens for

Fair Housing v. Westwood Investors (1990) 221 Cal.App.3d 1377, 1385, 271

Cal.Rptr. 99.)

Reycraft v. Lee (2009) 177 Cal.App.4th 1211, 1217.

California’s “[s]tanding requirements will vary from statute to statute based upon the
intent of the Legislature and the purpose for which the particular statute was enacted.”
(Midpeninsula, supra, 221 Cal.App.3d at 1385.) A plaintiff has standing when she has “a real
interest in the ultimate adjudication because [she] has ... suffered ... any injury of sufficient
magnitude reasonably to assure that all of the relevant facts and issues will be adequately

presented.” (Blumhorst v. Jewish Family Services of Los Angeles (2005) 126 Cal.App.4th 993,
1001.)

 

 

PLAINTIFF’ S REPLY RE MTN. FOR LEAVE TO 13 CASE No. RG20052743

FILE FIRST AMENDED COMPLAINT

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oO fS& SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 59 of 82

Plaintiff Jane Doe has clearly suffered an injury — namely, abuse, harassment, threats,
ostracization, and anxiety, as well as the drastic disruptions to her education while still a student
lat BUSD and when she was forced to transfer, leaving her school and extracurricular activities.
(FAC § 30.) She continues to suffer the effects of the abuse and harassment, as well as the
disruption to her education. (FAC § 31.) Through their actions and omissions, Defendants
continue to deny Jane Doe full and equal access to her education. Nothing at BUSD changed
before Jane Doe was injured, and nothing at BUSD has changed since.

BUSD is a state-funded public entity that denied Jane Doe full and free access to BUSD
when it allowed a male student to sexually assault Jane Doe in a BUSD classroom, and allowed
the same male student to continue to victimize and sexually harass her school after. Plaintiff
made a claim for injunctive relief and agrees to omit her claim for damages as to California
Government Code section 11135. Plaintiff Jane Doe’s claims for discrimination pursuant to
California Government Code section 11135 are therefore proper and Plaintiff respectfully
requests that the Court grant Plaintiff's Motion to Amend her Complaint to add a cause of action
for the violations same.

HI. CONCLUSION

For the foregoing reasons, Plaintiff respectfully requests that the Court issue an order
granting leave to file the proposed First Amended Complaint for Damages and deem said
amended pleading filed as of the date and time of the granting of this motion, in accordance with

Code of Civil Procedure section 471.5(a).

GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

The L. Walker
_. Attorney for Plaintiff

JANE DOE ~~

DATE: November 4, 2020

 

 

 

IPLAINTIFF’S REPLY RE MTN. FOR LEAVE TO 14 CASE No. RG20052743

 

FILE FIRST AMENDED COMPLAINT

 
oO SS NS DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 60 of 82

PROOF OF SERVICE
Jane Doe v. Berkeley Unified School District, et al.
Alameda County Superior Court Case No. RG20052743
I am a resident of the State of California, over the age of eighteen years, and not a party to
the within action. My business address is GWILLIAM, IVARY, CHIOSSO, CAVALLI &
BREWER, 1999 Harrison St., Suite 1600, Oakland, California 94612.

On November 4, 2020, I served the following document(s) by the method indicated below:

PLAINTIFF JANE DOE’S REPLY TO DEFENDANT’S OPPOSITION TO MOTION FOR
LEAVE TO FILE AMENDED COMPLAINT

&} via ELECTRONIC TRANSMISSION - Pursuant to mutual consent of the parties, I
transmitted a PDF version of the document(s) by electronic mail to the email address(es) of
the party(s) identified on the service list indicated.

Oo via U.S. MAIL - by placing the document(s) listed above in a sealed envelope with postage
thereon fully prepaid, in the United States mail at Oakland, California addressed as set
forth below. I am readily familiar with the firm’s practice of collection and processing of
correspondence for mailing. Under that practice, it would be deposited with the U.S. Postal
Service on that same day with postage thereon fully prepaid in the ordinary course of
business. I am aware that on motion of the party served, service is presumed invalid if the
postal cancellation date or postage meter date is more than one day after the date of deposit
for mailing in this Declaration.

 

 

Ross R. Nott Attorney for Defendants
SPINELLI, DONALD & NOTT BERKELEY UNIFIED SCHOOL DISTRICT, TONIA
601 University Avenue, Suite 225 COLEMAN AND JASDEEP MALHI

Sacramento, CA 95825
Tel: (916) 448-7888

Fax: (916) 448-6888
Email: rossn@sdnlaw.com

 

 

 

I declare under penalty of perjury under the laws of the State of California that the above is
true and correct. Executed on November 4, 2020, at Oa}aand, California.

“eo
et

PE ae

m

et

+S
Atnda Li

 

|
Proof of Service

 
aie

a DH ws

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &

NOTT

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 61 of 82

EXHIBIT F

 
Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 62 of 82

Gwilliam, Ivary, Chiosso, Cavalli &
Brewer

Spinelli, Donald, & Nott
Attn: Nott, Ross R.

Attn: Burns, Jayme L. 601 Univeristy Avenue
1999 Harrison Street Suite 225
Suite 1600 Sacramento, CA 95825

Oakland, CA 94612

 

Superior Court of California, County of Alameda

 

 

 

Hayward Hall of Justice
Doe No. RG20052743
Plaintiff/Petitioner(s)
Order
VS.
Motion to Amend Complaint
Berkeley Unified School District Granted
Defendant/Respondent(s)
(Abbreviated Title)

 

The Motion to Amend Complaint was set for hearing on 11/12/2020 at 02:00 PM in Department 520
before the Honorable Julia Spain. The Tentative Ruling was published and was contested.

Moving Party Jane Doe appeared by counsel Moody, Winston via Blue Jeans Video
Conference.Opposing Party Berkeley Unified School District represented by Nott, Ross R. via Blue
Jeans Video Conference.

The matter was argued and submitted, and good cause appearing therefore,
IT IS HEREBY ORDERED THAT:

The tentative ruling is affirmed as follows: Plaintiff Jane Doe's ("Plaintiff") Motion for Leave to File
First Amended Complaint is GRANTED. Plaintiff's proposed First Amended Complaint is not deemed
filed. IT IS ORDERED THAT Plaintiff file and serve the proposed First Amended Complaint no later
than seven (7) days from the date of this Order.

STANDARD OF LAW

"The court may, in furtherance of justice, and on any terms as may be proper, allow a party to amend
any pleading[.]" (CCP § 473(a)(1).) "(T]rial courts are to liberally permit such amendments, at any
stage of the proceeding[.]" (Hirsa v. Superior Court (1981) 118 Cal. App. 3d 486, 488-89.) A court's
discretion is usually exercised liberally to permit amendment of the pleadings, and it is a rare case in
which denial of leave to amend can be justified. (See, e.g., Howard v. County of San Diego (2010) 184
Cal.App.4th 1422, 1428.) "[I]t is an abuse of discretion to deny leave to amend where the opposing
party was not misled or prejudiced by the amendment." (Atkinson v. Elk Corp. (2003) 109 Cal. App.
4th 739, 761.) "[I]t is irrelevant that new legal theories are introduced as long as the proposed
amendments ‘relate to the same general set of facts.” (Id.) "(T]he test is whether the two pleadings
relate to the same general set of facts." (Hirsa, 118 Cal. App. 3d at 489.) "[A] proposed amendment,
by snd recovery for the same accident and injuries as the original complaint, complies with that
test.” (id.

"Leave to amend may be denied if there is prejudice to the opposing party, such as delay in trial, loss of
ctitical evidence, or added costs of preparation." (Kolani v. Gluska (1998) 64 Cal. App. 4th 402, 412.)

MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

 

Order
Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 63 of 82

Plaintiff seeks to amend her complaint to add Brent Stephens, Berkeley Unified School District's
("BUSD") Superintendent, as a named defendant, add factual information, make certain revisions to the
allegations, and add cause of action for negligent supervision and/or training, violation of California
Civil Code section 51, et seq., discrimination in violation of California Education Code section 220, et
seq., discrimination in violation of California Government Code section 815.6, and violation of
California Government Code section 11135.

Plaintiff brought this action on January 31, 2020 against Defendants BUSD, Tonia Coleman and
Jasdeep Malhi, asserting claims related to on a sexual assault against her that took place in a classroom
at her school, Plaintiff claims that since filing this action, her assailant continued to harass her and
violate the "no contact" order in place by Defendants, with no action taken by Defendants, thereby
forcing her withdraw from school. (Declaration of Jayme L. Walker ["Walker Dec."] q 2, Ex. 1.)
Plaintiff argues that no prejudice would result from these amendments for conduct that occurred after
the filing of the original complaint. Plaintiff states that she filed a Government Tort Claim Form with
BUSD on April 8, 2020, noting her intent to file this amended complaint. (Walker Dec. { 3, Ex. 2.)
Trial in this matter is not set to commence until January 14, 2022. Only limited discovery has been
conducted, and no depositions have been taken.

In opposition, the only prejudice asserted by Defendants is the burden of having to make a motion to
strike or demurrer. However, as its opposition is an attempt to make the arguments that would be made
in a motion to strike or demurrer, the Court finds no prejudice in granting leave to amend. Further, the
Court finds the arguments made in opposition as to the adequacy of the pleadings and the relevance of
the amended allegations are premature. "[T]he preferable practice would be to permit the amendment
and allow the parties to test its legal sufficiency by demurrer, motion for judgment on the pleadings or
other appropriate proceedings." (Kittredge Sports Co. v. Superior Court (1989) 213 Cal. App. 3d
1045, 1048.) In light of the liberal policy permitting amendment and the lack of prejudice demonstrated
by Defendants, the Court GRANTS Plaintiff's Motion for Leave to File First Amended Complaint.

. facsimile
Dated: 11/12/2020 S é “

Judge Julia Spain

 

Order
Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 64 of 82

Superior Court of California, County of Alameda
Hayward Hall of Justice

Case Number: RG20052743
Order After Hearing Re: of 11/12/2020

DECLARATION OF SERVICE BY MAIL

| certify that 1 am not a party to this cause and that a true and correct copy of the
foregoing document was mailed first class, postage prepaid, in a sealed envelope,
addressed as shown on the foregoing document or on the attached, and that the
mailing of the foregoing and execution of this certificate occurred at

24405 Amador Street, Hayward, California.

Executed on 11/13/2020.
Chad Finke Executive Officer / Clerk of the Superior Court

By Etonath Mt ol pas

 

Deputy Clerk
oO sD

©

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &

NOTT

 

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 65 of 82

EXHIBIT G

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

eo S&S JN DBO OO FF WD NO =

wo bo BN NO KR RD DR RD RO eee aa pee
So nN HDB WAH FF WY NO KFKY DT BO 6B HN DBR A FBP WH NO KF CS

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 66 of 82

Jayme L. Walker, Esq. (SBN. 273159)

GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
1999 Harrison St., Suite 1600,

Oakland, CA 94612

Phone: (510) 832-5411

Fax: (510) 832-1918

Email: jwalker@giccb.com

Attorney for Plaintiff
JANE DOE
SUPERIOR COURT OF CALIFORNIA
COUNTY OF ALAMEDA
JANE DOE, Case No.: RG20052743
Plaintiff, [ASSIGNED FOR ALL PURPOSES TO

JUDGE JULIA SPAIN, DEPT. 520]

vs FIRST AMENDED COMPLAINT FOR

BERKELEY UNIFIED SCHOOL DAMAGES AND DECLATORY

DISTRICT: TONIA COLEMAN; JASDEEP | RELIEF

MALHI; BRENT STEPHENS; and Does 1-
50, JURY TRIAL DEMANDED

Complaint Filed: January 31, 2020
Defendants. Trial Date: January 14, 2022

 

 

 

 

IFAC FOR DAMAGES AND DECLARATORY 1
RELIEF, DEMAND FOR JURY TRIAL

 

CASE NO. RG20052743

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oa NN DB A SP WH KN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 67 of 82

Jane Doe complains and alleges as follows:
I. JURISDICTION AND VENUE

1. The Court has personal jurisdiction over the defendants because they are
residents of and/or public entities in the State of California.
2. Pursuant to Code of Civil Procedure section 395(a), venue in the County of
[Alameda is proper because that is the “county where the defendants or some of them reside at
the commencement of the action.”
3. Pursuant to California Government Code section 905(m), Plaintiff Jane Doe was
not required to exhaust administrative remedies because her claims are brought under California
Code of Civil Procedure section 340.1 for the recovery of damages suffered as a result of
childhood sexual abuse. Nonetheless, Plaintiff filed a Government Tort Claim Form with the
District on April 8, 2020, alerting the district to her intent to file this amended complaint and the
scope and facts of the damages they caused her.

4, Exhaustion of claims pursuant to California Education Code section 220, ef seq. is
not required or is otherwise excused by Defendant BUSD’s failure to appropriately and timely
apprise Plaintiff of her rights to file a complaint with the district. (Cal. Educ. Code § 262.3.)
Exhaustion of claims pursuant to California Government Code section 11135 is not required. (Cal.
Gov. Code § 11139.)

II. PARTIES

5. Plaintiff Jane Doe (“Plaintiff”) was a student at Berkeley High School in the
Berkeley Unified School District in Berkeley, California. She sues under a pseudonym due to
the nature of the assault and the fact that she was a minor when it occurred. Defendants, and
each of them, are aware of the true first name and last name of Plaintiff.

6. Defendant Berkeley Unified School District (hereinafter “BUSD” or “the
District) was a public entity duly organized and existing under and by virtue of the laws of the
State of California at all times material to this complaint. Defendant BUSD administers,
operates, and controls the site of the assault, Berkeley High School, in the County of Alameda,

State of California.

 

 

IFAC FOR DAMAGES AND DECLARATORY 2 CASE No. RG20052743

IRELIEF, DEMAND FOR JURY TRIAL

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 68 of 82

7. BUSD, in general, and Berkeley High School, in particular, directly and/or
indirectly receive state and federal funding. Plaintiff is informed and believes that BUSD is
obligated to abide by the state education code and the state civil code.

8. Upon information and belief, Defendant Tonia Coleman was an employee of
Defendant BUSD and assistant principal of Berkeley High School in the County of Alameda,
State of California and was acting in the course and scope of her employment at all times
material to this complaint.

9) Upon information and belief, Defendant Jasdeep Malhi was an employee of
Defendant BUSD and a counselor at Berkeley High School in the County of Alameda, State of
California and was acting in the course and scope of her employment at all times material to this
complaint.

10. Upon information and belief, Defendant Brent Stephens was an employee of
Defendant BUSD and the superintendent of BUSD in the County of Alameda, State of
California and was acting in the course and scope of his employment at all times material to this
complaint.

11. Plaintiff is ignorant of the true names, capacities, status, or facts showing
defendants sued herein as Does 1-50, inclusive, to be liable, and therefore sues these defendants
by such fictitious names and capacities pursuant to Code of Civil Procedure section 474.
Plaintiff is informed and believes, and on that basis alleges, that each defendant sued under such
fictitious names is in some manner responsible for the occurrences, actions, and inactions herein
alleged, and that Plaintiff's injuries as herein alleged were proximately caused by the conduct of
such defendants. Plaintiff will amend this complaint to show their true names and capacities,
together with appropriate charging language, when such information has been ascertained.

12. Plaintiff is informed and believes, and thereon alleges, that each of the
Defendants was at all times relevant here the agent, servant, employee, and/or representative of
the other Defendants, and was acting, at least in part, within the course and scope of such
relationship and that each and every Defendant herein is jointly and severally responsible and

liable to Plaintiff for the damages herein alleged.

 

 

FAC FOR DAMAGES AND DECLARATORY 3 CASE No, RG20052743

RELIEF, DEMAND FOR JURY TRIAL

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 69 of 82

lil. FACTUAL SUMMARY

13. Jane Doe was a student at Berkeley High School (hereinafter “BHS”) when she
was sexually assaulted by another student during school hours in an unlocked classroom.
14, On May 3, 2019, a male student pulled Jane Doe into a classroom that is
normally locked. The male student forced his hands up Jane’s Doe’s dress and groped her
buttocks and vagina. Jane Doe tried to push him away, but he was too strong. He then picked
lher up, threw her onto a desk, spread her legs and forced himself on her, while groping her
breasts, buttocks and vagina. Jane Doe repeatedly said no and asked him to stop, until she was
lable to push him away and flee the classroom.
15. On or around May 8, 2019, Jane Doe reported the assault to Defendant Jasdeep
Malhi, a counselor at Berkeley High School. Defendant Malhi told Jane Doe that her assailant
had assaulted six (6) to ten (10) other girls at BHS. Defendant Malhi was a mandatory reporter,
yet she did not report the assault to Child Protective Services or the police. Plaintiff does not
know at this time if Defendant Malhi reported the assault to the BUSD Title [X Coordinator or
other District-level officials.
16. The following day, Defendant Malhi informed Defendant Tonia Coleman,
assistant principal, of the sexual assault on Jane Doe. Defendant Coleman failed to promptly
notify Jane Doe’s parents that she was a victim of assault and failed to implement any kind of
safety plan to ensure that Jane Doe felt safe at school and was able to learn in an environment
free of sexual harassment. Plaintiff does not know at this time if Defendant Coleman reported
the assault to the BUSD Title IX Coordinator or other District-level officials.
17. Defendant Malhi and Defendant Coleman were aware that the male student that
assaulted Jane Doe had assaulted numerous other students at the school, yet nothing was done to
adequately supervise this student and ensure that he was not a danger to Jane Doe and others.
18. Defendant Coleman involved the School Resource Officer, Berkeley Police
Department employee, Officer Geoffrey Mitchell, in the investigation of the assault on Jane
Doe. Officer Mitchell discouraged Jane Doe and her family from pursuing criminal charges

against Jane Doe’s assailant. While Doe believes that BUSD had a Title IX Coordinator and

 

IFAC FOR DAMAGES AND DECLARATORY 4 CASE No. RG20052743

RELIEF, DEMAND FOR JURY TRIAL

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

So CS Ss DH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 70 of 82

Title [X Office at the time of her report, BUSD failed to adequately train or supervise its staff as
to their state and federal obligations regarding sex discrimination and BUSD’s Title IX office
and BHS administration were either unwilling or unable to effectively investigate, intervene,
land protect Jane Doe in particular and the BHS student population in general from Doe’s
assailant under the direction and leadership of the BUSD board and administration.
19. Defendants failed to take steps to adequately ensure the safety of Jane Doe
following the sexual assault, and the student that assaulted her was allowed to further victimize
and sexually harass her at school. The student spread rumors that Jane Doe appeared in a
pornographic video with him, taunted her as she tried to attend her classes, and taunted her
when he saw her outside of school.
20. After the assailant further victimized Jane Doe, and because the school was not
effectively intervening in his behavior or protecting her, Doe’s parents demanded a meeting
with BHS. The meeting occurred on September 9, 2019. It was not until after this meeting that
la safety plan was implemented for Jane Doe. The safety plan was ineffective and, following its
implementation, Doe’s assailant and harasser continually violated it and harassed Jane Doe at
school. She was forced to encounter him frequently and at constant expense to her equitable
access to an education at BHS. The safety plan included a no contact order, purportedly to
protect Doe, but the school and the District failed to ever enforce that provision of the safety
plan. Additionally, BHS and Defendant BUSD failed to provide Doe with adequate educational
accommodations, properly investigate the harm and interruption to her access to education that
she was suffering on the basis of her sex, or provide requisite, appropriate, or competent adult
interventions concerning the harmer-student’s serial sexual misconduct against his peers.
21. On or around February 6, 2020, the male student-harmer spread more sexually
harassing rumors about Jane Doe and taunted her. His friends joined him in taunting Doe,
creating a harrowing and hostile school environment for her.

22, On or around February 20, 2020, the male student violated the no contact order
again by posting on social media in reference to Jane Doe.

i]

 

 

FAC FOR DAMAGES AND DECLARATORY 5 CASE No. RG20052743

RELIEF, DEMAND FOR JURY TRIAL

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 71 of 82

23. These violations were reported to the Title Ix Coordinator. Each time, BUSD’s
responses, if any, were inadequate to protect Jane Doe from sexual harassment on campus and
impeded her right to learn in a harassment free environment.

24. Plaintiff Jane Doe is informed and believes that Defendant Superintendent Brent
Stephens, his predecessor(s), and the BUSD school board were aware of on-going student body,
parent, and community complaints about BUSD’s failures to comply with gender equity civil
rights laws under Title [X and related California Code and that such public outcry had occurred
in administrative meetings, school board meetings, and exchange with parents, community
members, and students since at least 2014, approximately five (5) years before Plaintiff Jane
Doe was assaulted in a classroom.

25. Plaintiff Jane Doe is informed and believes that the District, under the

leadership of Brent Stephens, affirmatively and continuously chose a policy and practice of

deliberate indifference as to these legal duties by underfunding its Title IX Coordinator and

Title IX program, inadequately and negligently supervising or training its employees as to their
duties under Title IX and related state law, and discouraged and disabled employees who
wished to help students maintain their access to education after incidents of sexual harassment
or assault to do so.

26. Defendants were also aware that the classroom in which Plaintiff was assaulted
was unsupervised, secluded, and was used by students to engage in illicit activities, including
sexual behavior, yet Defendants failed to take steps to secure the classroom or adequately
supervise students in the vicinity of the classroom.

27. Plaintiff Jane Doe is informed and believes that, prior to her assault on campus
at the hands of a fellow student, BHS administered a school safety and climate survey after
public pressure in school board meetings to do so, and that this survey may contain questions
related to specific “hot spots” on campus in which students were harassed, assaulted, or felt
unsafe. Plaintiff Jane Doe believes that the classroom where she was assaulted was one of the
identified “hot spots”.

Hf

 

 

IF AC FOR DAMAGES AND DECLARATORY 6 CASE No. RG20052743

RELIEF, DEMAND FOR JURY TRIAL

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 72 of 82

28. Plaintiff Jane Doe is informed and believes that, in spite of this survey, the
District and BHS officials did not release survey results to the concerned public, enrolled
students, parents, or even the Title IX Coordinator and key school employees, and therefore
negligently allowed the continued threat of such dangers to exist on campus resulting in harm to
Jane Doe.

29. Defendants failed to conduct an investigation into the assault and subsequent
sexual harassment of Jane Doe, failed to provide a finding of responsibility, and failed to
address the harm that befell Jane Doe on campus or the negative effects of that harm on her
access to a public education. Jane Doe is informed and believes that Defendants may
intentionally neglect such mandated legal obligations to their students by impermissibly and
arbitrarily requiring that reports from a student of sexual assault or harassment meet technical
requirements that Defendants do not properly inform or assist students in ascertaining.

30. Due to the fact that the male student was allowed to continually harass Plaintiff
Jane Doe, she felt significant anxiety when running into her assailant, had trouble focusing, and
did not feel safe when she was at school. Therefore, she was forced to seek a transfer to an
independent study program. The school and BUSD did nothing to facilitate the transfer or
accommodate Jane Doe to prevent this drastic disruption to her education in general and
constructive loss of access to an education at BUSD specifically.

31. Jane Doe’s access to a public education free from sexual harassment was
denied. She has suffered, and continues to suffer, from severe emotional distress as a result of
the sexual assault. She has crying spells, episodes of depression, and anxiety related to the
assault and its aftermath that ultimately caused her to withdraw from school, including

withdrawing from the track team, the Link Crew, and her dance activities.

FIRST CAUSE OF ACTION
Negligence
(Plaintiff against all Defendants)

32. Plaintiff incorporates by reference and realleges each and every allegation set
forth above, as though fully set forth herein.

if

 

 

IFAC FOR DAMAGES AND DECLARATORY 7 CASE No. RG20052743

RELIEF, DEMAND FOR JURY TRIAL

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oOo © NY SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-08842-AGT Documenti1 Filed 12/14/20 Page 73 of 82

33. At all times mentioned herein, Defendant BUSD operated, managed,
supervised, oversaw, and/or otherwise controlled Berkeley High School, including the hiring,
training supervision, and retention of employees who were responsible for the supervision and
safety of students in their custody.

34. Defendants had a duty to exercise due care in their treatment of Plaintiff.

35. Pursuant to California Government Code section 815.2, Defendant BUSD is
liable for injuries proximately caused by the acts and omissions of its employees, including, but
not limited to, Defendants Malhi, Coleman, and, Stephens, where the acts or omissions are
within the scope of employment and give rise to a cause of action against the employees.

36. At all times mentioned herein, Defendants Malhi, Coleman, and Stephens acted
within the course and scope of their employment with Defendant BUSD.

37. Defendants Malhi, Coleman, and Stephens had a duty to provide for the safety
and supervision of students, including Jane Doe, while in their custody.

38. Defendants Malhi, Coleman, and Stephens failed to exercise reasonable
diligence to provide for the safety of Plaintiff while she was in their custody.

39. Defendanta Malhi, Coleman, and Stephens knew or should have known that the
student that assaulted Plaintiff had sexually assaulted numerous other girls, yet they failed to take
steps to ensure the safety of female students, including Jane Doe.

40. Defendant BUSD, through its employees, had an affirmative duty to take all
reasonable steps to protect students, including Plaintiff Jane Doe, from harassment, assault, and
discrimination on school grounds.

41. Through innumerable sources, such as years of student outcry, and public
comment at BUSD Board Meetings about the unsafe environment for girls at Berkeley High
School, and the school’s and the District’s refusal to adequately fund its Title IX office or
support its employees in competently and effectively executing their legal duties to protect
students against, and redress, incidents of discrimination on the basis of sex, including but not
limited to, a climate survey in which students told the school about the assault and harassment

dangers they faced on campus at Berkeley High School specifically, the risk of harm to Plaintiff

 

IFAC FOR DAMAGES AND DECLARATORY 8 CASE No. RG20052743

IRELIEF, DEMAND FOR JURY TRIAL

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 74 of 82

was sufficiently high and foreseeable, and the burden on Defendants to protect against such
harm sufficiently low, so as to impose upon the Defendants a duty to protect Plaintiff as part of
the course and scope of their employment.

42. Defendants negligently failed to guard, maintain, inspect and supervise, and
manage the school premises by failing to supervise the building where Plaintiff Jane Doe was
sexually assaulted, and failing to lock the classroom they knew or should have known was used by
students to engage in dangerous activities.

43, The negligence of Defendants Malhi, Coleman, and Stephens was a direct and
proximate cause of the damages suffered by Plaintiff due to being sexually assaulted and
harassed by another student. As a direct and proximate result of the negligence of Defendants,
Plaintiff has sustained, and continues to sustain, physical injuries, pain and suffering, extreme
and severe mental anguish, and emotional distress. Plaintiff has also incurred, and will continue
to incur, medical expenses for treatment and for incidental medical expenses. Plaintiff is
thereby entitled to general and compensatory damages in amounts to be proven at trial.

44, The acts, omissions, and negligence of Defendants Malhi, Coleman, and
Stephens were substantial factors in causing Plaintiff's injuries and the resulting harm to Plaintiff,
and the direct and proximate cause of the injuries and damages sustained by Plaintiff.

45, Further, BUSD had a statutory duty under the California Education Code,
including, but not limited to Code sections 201, 220, 221.6, 221.8, 230, 231.5, and 234.1 to: (1)
minimize and eliminate a hostile environment on school grounds that impairs the access of students
to equal educational opportunity, including a duty to take remedial measures to stop the
harassment; (2) teach students about their rights; (3) adopt an effective process for receiving and
investigating complaints of discrimination, harassment, assault, and intimidation, including a duty
to take immediate steps to intervene, a duty to provide information about the manner in which to
file a complaint, a duty to investigate and resolve complaints, a duty to provide updates about the
complaint, and a duty to ensure all complainants are protected from retaliation; (5) appropriately
train staff on how to respond to and address reports of sexual harassment on campus, and to avoid

creating hostile environments within schools of the District.

 

 

IFAC FOR DAMAGES AND DECLARATORY 9 CASE No, RG20052743

RELIEF, DEMAND FOR JURY TRIAL

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 75 of 82

46. At all times relevant hereto, defendants Does | through 50, inclusive, and each of
them, were somehow responsible for the injuries and damages sustained by Plaintiff, as alleged
herein. Plaintiff is informed and believes, and thereon alleges, that each of said defendants, is
negligently or otherwise responsible in some manner for the events and happenings herein referred
to and those defendants negligently acted or failed to act. Their negligence and/or failure to act
legally caused the injuries and damages hereinafter set forth.

47. As a result of Defendants’ actions and omissions, Plaintiff has suffered, and

continues to suffer, injuries and damages hereinafter set forth.

SECOND CAUSE OF ACTION
Negligent Supervision and/or Training
(Plaintiff against BUSD, Vice-Principal Coleman, and Superintendent Stephens)

48. Plaintiff realleges and incorporates by reference the foregoing, as though fully
set forth herein.

49. Defendant BUSD, through its officers, including, but not limited to, Defendants
Vice-Principal Coleman and Superintendent Stephens, had a duty to train its agents, teachers,
counselors, and administrative staff to monitor harassment, respond appropriately to reports of
harassment and/or assault, and intervene to halt the ongoing effects of such discrimination. In
addition, it had a duty to have, and effectively equip, gender equity coordinators to execute the
mandates of their jobs in accordance to their role as a responsible employee under Title IX, state
education law, and other gender equity-related laws, requirements, and procedures.

50. Defendants BUSD, Coleman, and Stephens knew or should have known that
their agents and staff were unfit to perform the work which they were required to do and/or not
supported or funded to meet the purposes and duties of their positions at the District and
obligations under the law in that they acted in the manner set forth above, and failed to train,
fund, or support them appropriately.

51. As provided above, BUSD is vicariously liable for the negligence of Defendants
Coleman and Stephens pursuant to California Government Code section 815.2.

52. As a result of Defendants’ actions and omissions, Plaintiff has suffered, and

continues to suffer, injuries and damages hereinafter set forth.

 

FAC FOR DAMAGES AND DECLARATORY 10 CASE No. RG20052743

IRELIEF, DEMAND FOR JURY TRIAL

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

mo CO NN A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 76 of 82

THIRD CAUSE OF ACTION
Violation of California Civil Code section 51, et seq.
(Plaintiff against BUSD)

53. Plaintiff incorporates by reference and realleges each and every allegation set
forth above, as though fully set forth herein.
54. California Civil Code section 51, the Unruh Civil Rights Act, guarantees full
and equal access to accommodations, advantages, facilities, privileges, and services of all
business establishments of any kind.

55. Defendant BUSD was a business establishment within the meaning of Civil
Code section 51 at all relevant times. Plaintiff Doe is informed and believes that the District
employs a substantial paid staff and cares for an extensive physical plant used for public
purposes, including approximately twenty (20) school sites/campuses. Plaintiff is informed and
believes that Defendants operate numerous cafeterias, student stores, and vending machines
where food and beverages can be purchased by District employees, students, and visitors.
Plaintiff is informed and believes that the District maintains numerous facilities and grounds
where it presents sporting events, games, and competitions, which are open to the public for
public accommodation and amusement, and during such events, merchandise and concessions
are sold in addition to admission fees. Plaintiff is informed and believes that Defendants
operate a Civic Permits Office that sells use permits for renting Defendants’ auditoriums, multi-
purpose rooms, cafeterias, gymnasiums, swimming pools, playing fields, stadiums, theaters, and
classrooms. Plaintiff is informed and believes that Defendants maintain a Business Services
Division which oversees, inter alia, contracts for goods, services, and construction projects,
pays the District’s invoices and employee reimbursements, collects and deposits cash receipts,
maintains likely tens of thousands of accounts within the District’s 150+ million dollar general
fund and thirteen (13) other District Funds, which comprise additional lines of revenues and
expenditures, such as for facilities, early childhood education, nutritional services, other capital
items, and a special reserve, etc.
//
Hf

 

FAC FOR DAMAGES AND DECLARATORY 1] CASE No. RG20052743

RELIEF, DEMAND FOR JURY TRIAL

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 77 of 82

56. Defendants’ actions, as set forth above, denied, incited, or aided and abetted
denial of full and equal access to accommodations, advantages, facilities, privileges, and
services to Plaintiff.

57. A substantial motivating reason for the denial was Plaintiff's gender.

58. As a result of Defendants’ actions and omissions, Plaintiff has suffered, and

continues to suffer, injuries and damages hereinafter set forth.

FOURTH CAUSE OF ACTION
Discrimination in Violation of California Education Code section 220, ef seq.
(Plaintiff against BUSD)

59. Plaintiff realleges and incorporates by reference the foregoing, as though fully
set forth herein.

60. It is the declared policy of the State of California that all persons in public
schools enjoy equal rights and opportunities in the educational institutions of the state,
regardless of their sex.

61. The Education Code of the State of California prohibits sex-based
discrimination and/or harassment in any program or activity conducted by an educational
institution that receives or benefits from state financial assistance.

62. Defendants had the primary responsibility for ensuring that the school district’s
programs and activities are free from discrimination and harassment, and were negligent and
deliberately indifferent in their response to the assault and harassment Plaintiff suffered on
school property.

63. Defendant BUSD violated its duties under the statute by the actions and
inactions set forth above.

64. As a result of Defendants’ actions and omissions, Plaintiff has suffered, and
continues to suffer, injuries and damages hereinafter set forth.

if
Ii
Hf
//

 

IFAC FOR DAMAGES AND DECLARATORY 12 CASE No. RG20052743

RELIEF, DEMAND FOR JURY TRIAL

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 78 of 82

FIFTH CAUSE OF ACTION
Violation of Government Code section 815.6 — Failure to Discharge a Mandatory Duty
(Plaintiff against BUSD)
65. Plaintiff realleges and incorporates by reference the foregoing, as though fully
set forth herein.
66. Defendants had a special relationship to their students, including Plaintiff Jane
Doe, who entrusted them to perform their duties. Defendants had mandatory duties that, had
they been carried out, would have protected Plaintiff from the harm she suffered at the school.
67. These mandatory duties included, but were not limited to, those imposed under:
i. Title LX of the Education Amendments Act of 1972 (20 U.S.C. § 1681,
et seg.) and accompanying regulations in place at the time of
Plaintiff's assault (34 C.F.R. §§ 100.4, 100.6, 100.7, 106.3, 106.4,
106.8, 106.9, 106.31);
ii. California Education Code sections 220, 221.6, 221.61, 221.8, 230,
231.5, 234, 234.1, 262.3, 44113(a), et seq., and accompanying
regulations.
68. Defendant BUSD and its agents failed to carry out these and other mandatory
duties which were designed to thwart the kind of damages suffered by the Plaintiff.
69. As a result of the above actions and omissions, Plaintiff has suffered, and

continues to suffer, injuries and damages hereinafter set forth.

SIXTH CAUSE OF ACTION
Violation of Government Code section 11135
(Plaintiff against BUSD)

70. Plaintiff realleges and hereby incorporates by reference the foregoing
paragraphs, as though fully set forth herein.

71. California Government Code section 11135 states, in relevant part, that “[n]o
person in the State of California shall, on the basis of sex ... be unlawfully denied full and equal
laccess to the benefits of, or be unlawfully subjected to discrimination under, any program or
activity that is conducted, operated, or administered by the state or by any state agency, is

funded directly by the state, or receives any financial assistance from the state.”

 

 

IFAC FOR DAMAGES AND DECLARATORY 13 CASE No. RG20052743

IRELIEF, DEMAND FOR JURY TRIAL

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW

A Professional Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oOo FSF sD DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 79 of 82

72. Defendant violated their duties under the statute by the actions set forth above.

73. As a result of Defendants’ ongoing actions and omissions, Plaintiff has suffered,
and continues to suffer, ongoing injuries and harm.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against the defendants as follows:

A. For injunctive relief and all orders necessary to ensure that the defendants
establish and enforce policies and procedures protecting their students from sexual harassment
and abuse;

B. For declaratory judgment that Defendants’ treatment of Jane Doe violated the
California Education Code and other applicable statutes;

C. For compensatory damages, including medical bills, and other special and

general damages according to proof but in excess of the jurisdictional threshold of this Court;

D. For mental and emotional distress damages;
E. For an award of interest, including prejudgment interest, at the legal rate;
F. For reasonable attorneys’ fees pursuant to California Civil Code section 52, and

California Code of Civil Procedure section 1021.5, and all other applicable statutes;
G. For costs of suit incurred herein; and,
i
Hf
II
i
//
Hf
Hf
Hf
Hf
Hf
Hf

 

 

IF AC FOR DAMAGES AND DECLARATORY 14 CASE No. RG20052743

IRELIEF, DEMAND FOR JURY TRIAL

 

 
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

ATTORNEYS AT LAW
A Professional! Corporation
1999 Harrison St., Suite 1600, Oakland, CA 94612

oOo wn DBD

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 80 of 82

H. For such other and further relief as the Court deems just and proper.

GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

Jaffne’L. Walker
Attorney for Plaintiff
JANE DOE

DEMAND FOR TRIAL BY JURY

DATE: November 17, 2020

 

Plaintiff hereby demands a trial by jury.

GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

Jayyhe L. Walker
Attorney for Plaintiff
JANE DOE

DATE: November 17, 2020

 

 

 

FAC FOR DAMAGES AND DECLARATORY 15 CASE No. RG20052743

RELIEF, DEMAND FOR JURY TRIAL

 

 
oOo NSD

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 81 of 82

PROOF OF SERVICE
Jane Doe v. Berkeley Unified School District, et al.
Alameda County Superior Court Case No. RG20052743
I am a resident of the State of California, over the age of eighteen years, and not a party to
the within action. My business address is GWILLIAM, IVARY, CHIOSSO, CAVALLI &
BREWER, 1999 Harrison St., Suite 1600, Oakland, California 94612.

On November 17, 2020, I served the following document(s) by the method indicated below:

FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF

& via ELECTRONIC TRANSMISSION -— Pursuant to mutual consent of the parties, I
transmitted a PDF version of the document(s) by electronic mail to the email address(es) of
the party(s) identified on the service list indicated.

oO via U.S. MAIL - by placing the document(s) listed above in a sealed envelope with postage
thereon fully prepaid, in the United States mail at Oakland, California addressed as set
forth below. J am readily familiar with the firm’s practice of collection and processing of
correspondence for mailing. Under that practice, it would be deposited with the U.S. Postal
Service on that same day with postage thereon fully prepaid in the ordinary course of
business. I am aware that on motion of the party served, service is presumed invalid if the
postal cancellation date or postage meter date is more than one day after the date of deposit
for mailing in this Declaration.

Ross R. Nott Attorney for Defendants

SPINELLI, DONALD & NOTT BERKELEY UNIFIED SCHOOL DISTRICT, TONIA
601 University Avenue, Suite 225 COLEMAN, JASDEEP MALHI, AND BRENT
Sacramento, CA 95825 STEPHENS

Tel: (916) 448-7888
Fax: (916) 448-6888
Email: rossn@sdnlaw.com

I declare under penalty of perjury under the laws of the State of California that the above is

true and correct. Executed on November 17, 2020, at Oakland, ra

Brittany-Smith

16
Proof of Service

 
SN HD wn +S

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SPINELLI, DONALD &

NOTT

Case 3:20-cv-08842-AGT Document1 Filed 12/14/20 Page 82 of 82

PROOF OF SERVICE
COURT: United States District Court, Northern District of CA
CASE NO.:
CASE NAME: Jane Doe v. Berkeley Unified School District, et al.

I am a citizen of the United States, employed in the County of Sacramento, State of
California. My business address is 601 University Avenue, Suite 225, Sacramento, CA 95825. I
am over the age of 18 and not a party to the above-entitled action.

I am readily familiar with Spinelli, Donald & Nott’s practice for collection and processing
of correspondence for mailing with the United States Postal Service. Pursuant to said practice, each
document is placed in an envelope, the envelope is sealed, the appropriate postage is placed thereon
and the sealed envelope is placed in the office mail receptacle. Each day’s mail is collected and
deposited in a U.S. mailbox at or before the close of each day’s business. (Code Civ. Proc., §
1013a(3) or Fed.R.Civ.P.5(a) and 4.1.)

On December 14, 2020, I caused the within: Civil Cover Sheet/Defendants’ Notice of
Removal of Action Under 28 U.S.C. section 1441(a) (Federal Question_

e served via

MAIL--

Placed in the United States Mail at Sacramento, California in an envelope with postage

thereon fully prepaid addressed as follows:

 

Jayme L. Walker, Esq.

Gwilliam, Ivary, Chiosso, Cavalli & Brewer
1999 Harrison Street, Suite 1600 Attorneys for Plaintiff
Oakland, CA 94612
Telephone: (510) 832-5411
Facsimile: (510) 832-1918
jwalker@giccb.com

 

 

 

[x] BY ELECTRONIC SERVICE--
I caused such document to be electronically served by filing said document electronically in
accordance with rules of electronically filing documents. See Local Rule 5-135(a); Fed. R.

Civ. P. 5(b)(2)(D).

[_] PERSONAL SERVICE--
By causing delivery by hand to the addressee addressed as follows:

[_] FEDERAL EXPRESS--
By causing delivery by Federal Express of the document(s) listed above to the person(s) at

the address(es) set forth below:

I declare under penalty of perjury under the laws of the State of California that the foregoing
is true and correct. Executed on December 14, 2020, at Sacramento, California.

Shelley L. Grajeda
Shelley L. Grajeda

 

 
